 IIn the Matter Of CI.INCHFIELD COAL CORPORATIONandUNITED MINE'WORKERS OF AMERICA, DISTRICT 28Case No. C-0579.-Decided July 21, 1913DECISIONANDORDEROn April 7, 1943, the Trial Examiner issued his Intermediate Re-port in the above-entitled proceeding, finding that the respondenthad engaged in' and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action as set forth in the copy of the Intermediate Reportannexed hereto.Thereafter, the respondent filed exceptions to theIntermediate Report and a brief in support of its exceptions.Oralargument, in which the respondent and the Union participated, washeld before the Board on June 15, 1943.The Board has consideredthe rulings of the Trial Examiner at the hearing and finds that noprejudicial errors were committed.The rulings are hereby affirmed.The Board has considered the Intermediate Report, the respondent'sexceptions .and brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations made by theTrial Examiner, with the exceptions and qualifications noted below :1.The Trial Examiner found that the respondent violated the Actby certain specified acts and statements of its supervisory employees.We agree, and find further that following the execution of the settle-ment agreement of July 16, 1942, the respondent engaged in othersimilar acts and conduct.Thus, after the consent election of August15, 1942, according to the uncontradicted testimony of employee C. B.Layne, Section Foreman John Long suggested to him that inasmuchas Layne had apparently dropped his interest in the Union he (Layne)could thereupon influence other employees to do the same.Alsouncontradicted is the testimony of employee Merle Rose to the effectthat in December 1942, after the Union had lost the consent election,Section Foreman Long said to him, "You fellows are all sore, justas sore as hell, because you lost the election; and you must realizethat if you had-a won, that we would have had to get just as toughas hell on you."Employee Elbert Lyons also testified, without con-,51 N. L. R. B., No. 100.539 ,540DECISIONSOF NATIONALLABOR RELATIONS BOARDtradiction, that in November 1942, Foreman Fred Stallard told himthat "he. ( Stallard) didn't see why the people didn't line up and jointhe independent union"; 'that there were "two things" he had againsttheUnion; and that in view of the- favorable treatment accorded.Stallard by the respondent he didn't see why one would want to jointhe Union "if the Company is that good to a man."We find thatby the aforesaid acts and statements of the respondent's' foremen,who were admittedly supervisory employees, the respondent inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.2.The Trial Examiner found that the respondent's refusal be-tween December 9 and 14, 1942, to furnish rock cars to the coal load-ers in the section of its No. 9 mine known as 1st left off 6th right,constituted interference with, restraint, and coercion of 'the em-ployees, within the meaning of Section 8 (1) of the Act.We agreeand-so find.The complaint, however, alleges that by its refusal tofurnish rock cars as aforesaid, the respondent also violated the Actwithin the meaning of Section 8 (3).The record shows that, as aconsequence of the respondent's discriminatory refusal as aforesaid,the employees in question were prevented from working during a,part of the period from December 9 to 14, 1942, and thus sustaineda partial loss of earnings.It is clear, and we find, that the respond-ent's conduct in this respect constituted discrimination in regard to-a condition of employment and thereby discouraged membership inthe Union in violation of Section 8 (3) of the Act.3. In his discussion of the strike of December 14, 1942, the TrialExaminer states that the respondent, in precipitating the disputeswith reference to the -night shift and the rock cars, pursued a policydesigned to provoke a strike for the purpose of discharging the unionleaders.In our view of the case itt is unnecessary to determine therespondent's ultimate purpose in committing the unfair labor prac-tices set forth- in the Intermediate Report and hence we make nofinding in this respect. It is clear, and we find, that the strike ofDecember 14, 1942, was caused by the respondent's commission ofsaid unfair labor practices.4.The Trial Examiner did not consider the evidence of the allegedmisconduct of the discharged employees which was not reported toGeneral Manager Adams or which allegedly occurred after their dis-charge, on the theory that such misconduct "could have had no bear-ing upon the discharge." In our opinion, however, such evidenceis relevant in determining the remedy to be adopted.We have con-sidered all of the testimony1with regard to the alleged misconducti The respondent does not contend that it was at any time prevented from adducingevidence as to such alleged misconduct. CLINICHFIELD COAL CORPORATION541of these employees and find nothing in their behavior which wouldlead us to vary or deny the normal remedy of reinstatement withback pay.. 5.The Trial Examiner found that the respondent discriminatedin the hire and tenure of employment of 10 of the strikers.Weagree and so find. Beginning with the second day of the strike,which commenced on December 14, 1942, the respondent served uponthe 10 men in question a notice, entitled "Notice of Discharge,"which stated that the men "are discharged, and no longer have anyrights on the Company's property, and are forbidden to trespassthere."While the remaining strikers began to return to work onthe morning of December 16, the discharge notice made it clear tothe 10 men in question that the respondent would under no circum-stances reemploy them.Seven of the men were served with thisnotice on December 15 after the time when their regular shift wouldhave terminated; the remaining 3 were served the following day,December 16.Under these circumstances, we shall order that theback-pay remedy as to all 10 shall run from December 16, 1942.6.We have found that, during the period between December 9 and14, 1942, the respondent discriminated in the condition of employ-ment of the coal loaders employed in section 1st left off 6th rightin respondent's No. 9 mine. These coal loaders are as follows :Hoston Dotson,2 Roy Bauswell, Orbie Turner, James Wright, DuganVanover, and Edgar Edwards. The record shows that these em-ployees submitted claims to the respondent for loss of wages in-curred on December 10 and 11, 1942, because of the aforesaid dis-crimination against them. In order to effectuate the purposes andpolicies of the Act, we shall order that the respondent make eachof them whole for any loss of pay he may have suffered by reasonof the respondent's discrimination by payment to each of a sum ofmoney equal to the amount he normally would have earned as wageson December 10 and 11, 1942, less his net earnings during saidperiod.Since the above-named employees worked on a piece-workbasis; we conclude that the purposes and policies of the Act willbest be effectuated by accepting the average daily earnings of each dur-ing the 4-week period immediately preceding December 10, 1942, asthe amount which each, would have earned on each of the days onwhich the respondent discriminated against him.7.The Trial Examiner has recommended the reimbursement to eachemployee of any amounts which the respondent has deducted fromhis wages for dues and fees in the Association since July 5, 1935.Weare of the opinion, and shall order, that such reimbursements be lim-SAlso referred to in the record as Hasting Dutton. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDited to the period from January 26, 1942, to July 16, 1942, the periodin which there was in effect a closed-shop agreement between the re-spondent and the Association.By means of this closed-shop agree-ment, the employees were compelled to become and remain membersof the Association, a company-dominated and supported organization.The check-off provision, a device by which the respondent assured thefinancial stability of the company-dominated and supported organi-zation, could no more be avoided by the employees than could thecompulsory membership requirement.We find that the monies thusdeducted from the wages of the employees constituted the price ofretaining their jobs, a price coerced from them for the respondent'spurpose of supporting and maintaining the organization which therespondent had dominated and supported in order to thwart bona fiderepresentation.We further find that, as a result of the impositionof the illegal closed-shop and check-off requirements, the employeessuffered a definite loss and deprivation of wages equal to the amountsdeducted from their wages and paid' over to the Association. It isappropriate that the employees be made' whole by reimbursement ofamounts exacted from them for illegal purposes.We find that in thesecircumstances,3 the effects of the unfair labor practices may be fullyremedied and the purposes and policies of the Act may be completelyeffectuated only by restoring thestaters quo.Hence we shall order therespondent to reimburse its employees for the amounts deducted fromtheir wages during the life of the closed-shop contract.4ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Clinchfield Coal Corpora-tion, Dante, Virginia, and its officers, agents, successors and assigns,shall :1.Cease and desist from :(a)Discouraging membership- in the United Mine Workers ofAmerica, District 28, or any other labor organization of its employees,by discharging or refusing to reinstate any of its employees or in anyother manner discriminating in regard to their hire or tenure ofemployment or any term or condition of their employment;8 The propriety of an order requiring reimbursement of dues deducted from wages dependsupon the particular circumstances of the case.In the particular circumstances of thiscase,we regard the dues reimbursement requirement peculiarly"adapted to the situationwhich calls for redress."N. L. R. B. v. Mackay Radio & Telegraph,Co.,348;Virginia Electric&PowerCo. v.N.L. R. B,139 U. S. 153,affirming 132 F. (2d) 390(C.C.A. 4) ;Cf.Matter of Abraham B. Karron, d/b/a Pennsylvania Handbag FramesManufacturing Company,18 N. L.R. B. 838, 862;note 27SeeVirginia Electric&Power Co. T.N. L. R. B.See footnote 3, supra. CLnNCHFIELD COAL CORPORATION543(b)Dominating or interfering with the administration of theDante-Clinchco Independent Union, Inc., by whatever name it maybe known or with the formation or administration of any other labororganization of its employees, and from contributing financial orother support to the Dante-Clinchco Independent Union, Inc., or toany other labor organization of its employees;(c) In any other manner interferring with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purpose of collective bargaining and other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Withhold all recognition from and completely disestablishthe Dante-Clinchco Independent Union, Inc., by whatever name itmay be known, and the Clinchfield Employees' Association, Inc., inthe event the latter-mentioned organization shall at any time here-after function as the representative of any of its employees for thepurpose of dealing with the respondent concerning grievances, labordisputes, rates of pay, wages; hours of employment, or other condi-tions of employment;(b)Reimburse each of its employees for all fees and dues, if any,which it has deducted from his wages on behalf of the ClinchfieldEmployees' Association, Inc., from January 26, 1942, to July 16,1942;(c)Offer to Walter Burchett, Tom Rakes, Paris Mullins, ElbertLyons, Charle's Mabrey, Ace Rudder, Swin Rose, Elva Rose, Harda-way Baker, Corbett Owens, Ivan Rose and Harve Johnson immediateand full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority and other rights andprivileges;(d)Make whole each of the above-named employees for any lossof earnings he may have suffered by reason of the respondent's dis-crimination against him by payment to him of a sum of money equalto that which he would normally have earned as wages from the dateof the respondent's discrimination against him to the date of suchoffer of reinstatement, less his net earnings during said period, inaccordance with the provisions set forth in paragraph 5 of theDecision herein, and in accordance with that section of the Inter-mediate Report entitled "The Remedy";(e)Make whole Roston Dotson, Roy Bauswell, Orbie Turner,James Wright, Dugan Vanover, and Edgar Edwards for any loss ofearnings each may have suffered on December 10 and 11, 1942 by reason 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the respondent's discrimination against him by payment to himof a sum of money equal to that which he would normally have earnedas wageson said days,lesshis net earnings during said period, inaccordance with the provisions set forth in paragraph 6 of theDecision herein;(f)Post immediately in conspicuous places throughout its mines,company stores and theatres, and maintain for a period of at leastsixty (60) consecutive days from the date of posting, notices to itsemployees stating: (1) that the respondent will not engage in theconduct from which it is ordered to cease and desist in paragraphs1 (a), (b), and (c) of this Order; (2) that.the respondent will takethe affirmative action set forth in paragraphs 2 (a), (b), (c), (d),and (e) of this Order; and (3) that the respondent's employees arefree to become or remain members of the United Mine Workers ofAmerica, District 28, and that it will not discriminate against anyemployee because of membership in or activity in said organization;(g)Notify the Regional Director for the Fifth Region, (Balti-more, Maryland) in writing within ten (10) days from the date ofthe receipt of this Order, what steps the respondent has taken tocomply therewith.INTERMEDIATE REPORTMessrs. Earle K. Shawe, Albert P. Wheatley,andKeith W. Blinn,for the Board.Messrs.William A. Stuart,of Abingdon, Va.,Walter Lee Rushof Clintwood,Va., andM. M. Hewer,of Norton, Va, for the respondent.Messrs. B. F. Howard,ofWelch,W. Va.,Walter N. PolakovofWashington,D. C., hadJohn SaxtonandW. F. Mintonof Norton, Va., for the Union.Mr. W. W. Hillman,for the Independent.STATEMENT OF THE CASEUpon a second amended charge duly filed January 19, 1943, by United MineWorker's of America, District 28, herein called the Union, the National LaborRelations Board, herein called the Board, by the Regional Director for the FifthRegion (Baltimore, Maryland), issued its complaint dated February 6, 1943,against the Clinchfield Coal Corporation, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair labor practiceswithin the meaning of Section 8 (1), (2), 'and (3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called the Act.With respect to the unfair labor practices the complaint, amended as herein-after described, alleges in substance: (1) that in October 1933 the respondentformed the Clinchfield Employees' Association, Inc., herein called the Association,and 'at all times between October 1933 and October 21, 1942, dominated and inter-fered with the administration of the -Association and contributed financial andother support to it; (2) that on or about October 21, 1942, the Association changed-its name to and continued to function as Dante-Clinchco Independent Union, Inc.,hereinafter called the Independent; (3) that the Independent succeeded to theAssociation without any line of fracture and with the active support and assist-ance of the officers and agents of th'e Association and of the respondent;(4) that CLINCHFIELD COAL CORPORATION545the respondent encouraged and interfered with the formation of the Independentand, since October 21, 1942, has dominated and interfered with the administrationof the Independent, and has contributed financial sand other support to it; (5)that the respondent, since July 5, 1935, has urged, persuaded, and warned itsemployees to join and assist the Association and its successor, the Independent,recognized the Association as the exclusive collective-bargaining representativeof its employees at its Dante and Clinchco mines, entered into collective bargainingagreements with the Association, and has deducted dues and assessments fromthe wages of its employees on behalf of the Association; (6) that the respondent,since July 5, 1935, has urged, persuaded,'and warned its employees not to join orremain members of-the Union; (7) that the respondent solicited and caused to besolicited votes 'among its employees against the Union in an election conductedby the Board August 15, 1942; (8) that the respondent refused to re-employWalter Burchett and Tom Rakes on October 10, 1942, because they joined andassisted the Union; (9) that the respondent, between December 9 and 14, 1942,refused to supply "rock cars" to its employees in one section of No. 9 mine becausethese employees joined and assisted the Union; (10) that as a result of therespondent's unfair labor practices employees at Nos. 7, 8, 'land 9 mines ceasedwork concertedly on December 14 and 15, 1942, and that said cessation continuedin effect until December 20, 1942; that the respondent on December 15, 1942,discharged the following named employees because they joined and assisted theUnion and because they engaged in concerted activities with other employees forthe purposes of collective bargaining or other mutual aid or protection :Paris MullinsElbert' LyonsCharles MabreyAce RudderSwin Rose,Elva RoseHardaway BakerCorbett OwensIvan RoseHarve Johnsonand that by the above described conduct the respondent has interfered with,and is interfering with, the exercise of rights guaranteed to employees in Sec-tion 7 of the Act. The complaint and accompanying notice of hearing wereduly served upon the respondent, the Union and the Independent.The respondent, by its answer verified February 13, 1943, denied all allega-tions relating to the Association insofar as they apply to a period since July16, 1942, and alleged that insofar as they apply to the period before that datethey are immaterial, since on that date the respondent entered into a settle-ment agreement with the Board and the Union, and that this agreetxent wasconsummated.By its answer the respondent denied having engaged in anyunfair labor practices with, respect to the Independent. It further denied hav-ing engaged in any unfair labor practices as to Burchett and Rakes, and as tothe above-named employees discharged on December 15, 1942.The respondentaffirmatively alleged that the request for-"rock cars" was not made in goodfaith, but as a part of a plan evolved by the -10 employees discharged on Decem-ber 15 to instigate a "wild cat" strike. It also alleged that the strike was"without valid or proper excuse or pretext of any kind " It alleged that theabove-named 10 employees were the leaders of the "wild cat" strike, which itallegedwas without support of the district officers of the Union, that theseemployees wrongfully entered upon the respondent's property, seized its equip-ment, ordered its supervisory employees to go home ; and that they were dis-charged as a disciplinary measure.Pursuant to notice, a hearing was held at Clintwood, Virginia, betweenFebruary 22 and March 17, 1943, before the undersigned, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Board, the respondent, and the 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion were represented by counsel, and the Independent by an officer. Allparties participated in the hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues.During the hearing a motion by counsel for theBoard was granted to strike from the complaint: (1) an allegation that inAugust 1942 the respondent discriminated as to the employment of CharlesMabrey; (2) an allegation that in July 1942 the respondent discriminated asto the employment of Paris Thomas, (3) an allegation that the respondenthas entered into a collective bargaining agreement with the Independent; and(4) an allegation that the respondent has deducted dues for the Independentfrom the wages of its employees. At the close of the Board's case and theclose of the hearing the Trial Examiner denied a motion by counsel for therespondent to dismiss the complaint.Also at the close of the hearing theTrial Examiner granted motions by the Board and by the respondents, re-spectively, to conform the complaint and the answer to the proof.At the close of the hearing opportunity was offered to each party present'to present oral argument before the Trial Examiner. Counsel for the Boardand for the Union availed themselves of this opportunity ; counsel for the re-spondent waived it.The oral arguments appear in the official transcript ofthe hearing.Although counsel for the respondent indicated his intention tofile a brief within 5 days after the hearing closed; no brief has been received.Upon the record thus made, and from his observation of the witnesses, theTrial Examiner makes, in addition to the above, the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe ClinchfieldCoal Corporationis a Virginia corporation having its principaloffice and place of business in the town of Dante, Virginia, and is engaged in themining, sale,and distribution of coal at its mines located in and near Dante andClinchco,Virginia.The respondent annually purchases supplies valued at about $644,670; saidsupplies consisting generally of mine timbers,explosives,steel rails,ties,minecars, and repair parts.Seventy percent of such purchases come'from statesoutside Virginia.The respondent annually mines about 2,282,130 net tons ofcoalwithin Virginia,99 percent of which is transported to points outsideVirginia.The respondentconcedes that it is engaged in interstate commerce within themeaning of the Act.2If.THE ORGANIZATIONS INVOLVEDUnited Mine Workers of America, District 28, and Dante-Clinchco IndependentUnion, Inc., are labor organizations, and Clinchfield Employees' AssociationInc.,was a labor organization, admitting to membership employees of therespondent.1Tne representative of the Independent was not present the last day of the hearing.He sent to the Trial Examiner a letter, received that day, stating that he did no wish topresent any evidenceThe letter appears as Trial Examiner's Exhibit No. 8 in the record.2These findings are based upon a stipulation entered into between counsel for the Boardand counsel for the respondent. CLINCHFIELD COAL CORPORATION547III.THE UNFAIR LABOR PRACTICESA. The respondent's mines, principal ofcials, and operations herein involvedThe respondent operates mines at both Dante and Clinchco, Virginia, about 25miles distant from each other.Although the record does not show accuratelythe number of employees at Dante, there were about'1400 employees at Clinchco,which is mainly involved in this case, on the eligibility list at a Board electionconducted in August 1942, as hereinafter described.Since 1933 and until October 1942, Lee Long was vice-president of the respond-ent.Until July 1942 he was also general manager, in charge of. all operationsIat both Dante and Clinchco.From 1933 and until July 1942 R. S. Adams was general superintendent withhis office at Clinchco. In July he became general manager, and in the fall ofthe year also became vice-president.Since 1933 and until August 1942 L R. Palmer (sometimes herein referredto as Luke Palmer)was general mine foreman at No. 9 mine,in Clinchco. InAugust he became superintendent of the operations at Clinchco.From 1933 until 1942 Gilbert Bailey was a section foreman. In 1942 he becamegeneral mine foreman at No. 9 mine.B. The respondent's activities before July 5, 19351.Closing of its Crane's Nest mines in 1933In the summer of 1933, within 24 hours after its employees had joined' theUnion-at its Crane's Nest mine, in a nearby county, the respondent closed theseoperations.' ' Charles Mabrey, previously working at Crane's Nest, sought em-ployment at Dante in October.Long asked him if he had not, been in the Unionat Crane's Nest, and Mabrey admitted the fact. Long then made Mabrey andhis brother sign a written statement,before giving them'a job at Dante, thatthey would not again join the Union while in the respondent's employ.`2.Organization of the Association in September 1933(a)Formationby therespondent,coercion by officials and foremenIn September 1933 at a time when the Union was attempting to organizethem, management summoned employees,both at its Dante and Clinchco mines,to attend meetings at which Vice-President Lee Long informed them that theywere to have'a labor,organization of their own.The meetings were held at thecompany-owned theatre on each of the two company-owned properties.Employees were instructed to attend the meetings by foremen.At Dante,when employee Nathan Collins asked General Mine Foreman Claude Alley if itwas compulsory that he be present, Alley replied that if he worked he wouldhave to go.5Foremen attended both meetings.At each of the two meetingss Addressing members of the Clinchco Employees Association in the fall of 1933, Longstated, "I shut the Crane'sNest Mines down on account of the United Mine Workers andI'll do this the same."4Theabove findings are based upon uncontradicted testimony.Mabrey's discharge inDecember 1942 is discussed hereinafter.5Also at Dante Foreman RiceThomas told employee Alfred Hamilton to be present ;at Clinchco Section Foreman Fletcher Farmer told employee Mack Artripthat "Daddy"Long wanted"the boys"to attend,Foreman Leonard Sykes instructed employees-Ivan Roseand Harve Johnson to be present;and Foreman Gilbert Bailey sent employees Tandy Rose,Elbert Lyons, and Paris Mullins to the meeting.540612-44-vol. 51-36 548DECISIONS OF NATIONAL LABOR RELATIONS, BOARDLong told the employees,in effect,that it was advisable for the employees tohave some sort of a labor organization but that he had had his"belly good andfull" of the United Mine Workers and knew that this organization would notbe suitable for them.He further declared that they could have an organizationof their own,with dues much lower than those of the Union,and that such anorganization would keep out Union men.He also declared that he would notrecognize the Union,but that he had a "man" working on a contract for theinside union.Soon after these meetings management officials,foremen, and employeesacting under management's instructions began a campaign of coercing employeesat both Dante and Clinchco to sign documents indicating their affiliation with theAssociation.At Dante Dave Fraizier, then a coal loader, and several otheremployees were summoned to Long's officer, where the latter gave them sheetsof paper with the Association heading upon them,0 and told them to get otheremployeesto sign them.At the same mine property employee Alfred Hamiltonwas instructed by his foreman,Rice Thomas,to go with him to the home ofgeneral electrician Luther Holbrook.7At Holbrook's home were two otherforemen and timekeeper Dan Fox.Holbrook told Hamilton that they weregoing to form a "union," and wanted him to help.When the employee agreed;Holbrook took him and Fox to the general mine offices, where they obtainedAssociation petitions.After being warned by the foremen not to divulge theirconnection with the matter, Fox and Hamilton visited the homes of employeesand obtained their signatures.The next morning Hamilton was sent into themine to sign up other employees while workingFollowing instructions givenhim by General Foreman Rumgay and other foremen, Hamilton went throughthemine and told employees either to sign "or get the hell off the job."'Hamilton was told by Fox, "You will get double-pay for your time."At Clincho R. S. Adams, then superintendent of this property, told employeeWedford Powers that the company was going to "set up" a union, wanted himin it, and warned him to keep away from the Union. Thereafter Powers wasasked by Tipple Boss Carl Patton to sign the Association petition.When Powersrefused, Patton told him he did not know what the consequences would be.The consequences materialized the following Monday, when Powers was dis-charged, and told by Adams that he did not "need" him s Also at ClinchcoForeman Bailey ordered employee Tandy Rose to circulate the petition in themine during his working hours. For this work Rose was paid by the respond-ent.10Foreman Sykes solicited the memberships of employees Ivan Rose andHarve Johnson, and told the latter he must sign if he stayed there.Foreman Claude Alley told employee Nathan Collins to sign the petition, andthat he must do so if he wanted to work. Collins did not sign at once, butconsulted Long.Long instructed him to sign and Collins obeyed.0Frazier testifiedthat he.could' not recall the heading on the papers ; but rememberedthat it was"concerning our Association" , and that itwas "just a kind of introduction" to-get signetsOther witnesses recalledonly that thename of the Association was at thetop of each sheet.7Holbrook had charge of the electrical shop and two or three employees,whose workhe directedThe Trial Examiner findsthat hewas a supervisor.8Fox said, "I'llgo through and they'llsign or get the hell out one."He canvassed themine and upon his return told Hamilton,'I got the boysyou couldn't get."9Notlong before discharging him, Adamsearned Powers,who was a "preacher" of theHolinessChurch, Church ofJesus Christ,that hewas preaching'too much union" at hisservices.Just before his discharge Powers joined theUnited MineWorkersioAccordingto theundenied testimonyof TandyRose, he was promised $2 80 for solicit-ing signatures in his section of the mine. 'CLINCHFIELD COAL CORPORATION549During October 1933 organization meetings were held at the Dante andClinchco theatres.At meetings in both places Long introduced an attorney who,he stated,was getting a charter for the Association.The employees would bebetter off with this organization,the vice-president said,and could prevent theUnion 'from getting in.Long also told them that the respondent had closeddown its Crane'sNest mines,not long before this, because the Union wasorganizing.The attorney read a contract to the employees and explained itsadvantages over the Union agreements.(b) Set-up of the organization;by-lawsThe Association,thus set up by the respondent and incorporated,adoptedbylaws in 1933 which provided,among other things, that :1.Each member must sign individual orders on the respondent's cashiers forthe withholding of monthly dues and assessments.2.The Association should decide what "attitude"to assume toward em-ployees who did not join it.3.There would be -one representative for each 65 employees,provided thatrepresentatives from Dante and Clinchco should be equal in number.4.No one could serve as a representative who had not been an employeefor at least one year.5.Dante and Clinchco each-was to have a local president and other officers ;and representatives were to elect the general president and otherofficers.6.Disputes were to be submitted for arbitration only with the approval ofthe respondent's vice-president.These bylaws remained in effect until November 1941 when certain amendmentswere made.(c)The respondent's interference with, and support of, the Association andits administrationLong not only set up and forced the Association upon the respondent's em-ployees, but thereafter dominated the administration of it.InNovember 1933 Long ordered 2,000 Association membership cards andguaranteed payment for them.On November 1, 1933, Bockus and Long met with the officers and representa-tives of the Association and, according to the minutes of that date,"expressed... their appreciation of the work accomplished by the Employees...in theway of organizing the Association."As early as November 26, 1933, it became clearly apparent to employees that inthe Association they had but a hollow instrument for genuine collective bargain-ing.The minutes of that date state :some [foremen]seem to take an attitude of obstruction and in several in-stances have told the men that they did not give e-a damn for the contract,and would do as they pleased.Long presented and explained the contract which was entered into in April1934 to a mass meeting of employees.Long attended business meetings both ofthe Association membership and its officers.Long kept himself informed of the financial status of the Association by de-manding an accounting of each local chapter.In November 1934 Long wrote to the respondent's general counsel for adviceas to interpretation and possible amendments of the Associationbylaws. 550DECISIONSOF NATIONALLABOR RELATIONS BOARDThat Long was looked upon by the employees as the real power behind theAssociation is manifest in the following letter, dated November 23, 1934:DEAR Ma. LONG : On Sat. Nov the 17-1934 the colored Employees, who aremembers of the Clinchfield Employees Ass'n Had a meeting among themSelves.thismeeting, Mr. Long, was for the purpose of finding out if they,the colored members, of Clinchfield Employees ass'n wanted a colord Repre-sentative, and if wanted, State who is wanted.Where as when*the votewas taken I was uanamsily elected for -their Representative. I was notMr. Long, present in-this meeting.But have been furnished with a writtenreport of Same. Sense the meeting is over, we learnt that Ray Palmer, andHenry Meade, is not Pleased. because they held the meeting, and are goingabout Speaking their Disaproval of Same. Veing Bussy at work, and notknowing just what Day in the near future, I could appear in person in yourPresents, why of course I am useing this Scribbling methord to inform youof their feelings in regard to the actions taken by the colored employees ofClinchfield Employees Ass'n.Yours Very Respectifully(Signed)WILLIAM M. CARR.P. S. If By you a closer interview is Desired if will please me much toGratify Same.Nov. 1/23/24Long replied that he would be glad to discuss the matter with the employee.(d)Financial and other supportThe Association meetings were held in the company-owned theatres withoutcharge.The following succinct memorandum bears witness' to the respondent's sup-port of the Association in making sure that all employees joined. The documentcame from Long's file.Men working at Mine No. 3 who have not signed up with Clinchfield Em-ployees Association:0. H Wagner------------------------------------------- Check No.70""83WalterWoods-----------------------------------------37John Edwards---------------------------------------- Company manErnest Amburgey--------------------------------------- Check No.6W. L. Rumgay [general foreman]9/24/34Mr. Rumgay says all signed(signed) E. E. T. [the respondent's assistant secretary](e)Contractual relationship between the respondent and the AssociationOn November 1, 1933, the respondent and representatives of the Associationentered into a contract covering wages and working conditions.By terms ofthe contract management retained final authority in the settlement of disputes.Only upon permission of the respondent's vice-president, or other official incharge of operations, could a -dispute be submitted for arbitration.Anothercontract was executed in April 1934 and thereafter extended to October 10,1935.The extension provided that the respondent could adjust wages and otherconditions of employment to conform to such action as might be taken in ad-s CLINCHF'IELD COAL CORPORATION551jacent coal mining districts.The extension also included the above-mentionedterms by which the respondent controlled final settlement of all disputes.(f)ConclusionsAlthough the respondent's activities with respect to the Association beforeJuly 5, 1935, are not unfair labor practices,within the meaning of the Act,they are material and relevant in any appraisal of its subsequent activities withrespect to the same Association and the Independent.The above findings plainly establish that the respondent inaugurated andInstalled the Association as a means of combatting the Union and preventingits employees from choosing their own bargaining agent.Further evidence thatthis was the real purpose of the Association is contained in the following ex-cerpt-from a letter addressed to the Association by Wilson,Burns & Wilson,attorneys of Lebanon,Virginia.This is to advise you that we have the bill for an injunction preparedand ready to present to the Court upon a moment's notice.If the mem-bers of the United Mine Workers of America, or any one else,comes intoyour territory and endeavors to intimidate the members of your Unionin an effort to force them,or any of them, to leave your union,or give uptheir work...an injunction will be granted.The Circuit Court, or the Judge thereof in vacation,has already directedthe High Sheriff and all of his Deputies to be present tomorrow ready totake care of the situation. -'Two days later,Long replied as follows :The papers that you sent me yesterday are acknowledged with thanks.The meeting at West Dante was more or less of a flop.We expectedrather serious trouble this morning, but there was no disturbance.And that Long acknowledged his creation of the Association is established bythe exchange of letters between himself and the head of the Stanley FurnitureCompany, of Stanleytown,Virginia.Stanley thus,in part, wrote to Long:I would appreciate it if you would give me an outline of the organizationproceedings,by-laws, etc.,of the company union that was organized withyour company some time last year....Long replied,in part :In response to your request, am enclosing herewith copy of Charter andBy-Laws of the Clinchfield Employees Association,Inc.,with request thatyou do not give undue publicity to the plan or the fact that you have beenfurnished with the information.3.Other anti-Union activities of the respondent before July 5, 1935(a)The respondent's discharge of Union members in 1933-Coincidently with its establishment of a company-dominated organization toprevent its employees from exercising their own choice of a bargaining agent,the respondent engaged in other summary action to discourage membership inthe Union.InNovember or December 1933 several of the respondent's employees atClinchco joined the Union and attended a meeting which was spied upon byAdams and Foremen Luke Palmer, Pete Kruze, and Stuart Smith.11Within the11The employees first gathered at a home on company-owned landAdams and otherofficials caused them to be evicted from this place, and they reconvened at a farm which 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDnext 2 days approximately 27, employees were discharged, including Elbert Lyons,Ivan Rose, Walter Burchett, Tom Rakes, and Paris Mullins; all of whom hadattended the meeting.Lyons was rehired a few days later, but not until afterhe had promised Adams to leave the Union. Ivan Rose was re-employed about4 months later.Burchett was rehired about 6 week later, when he was told byAdams that he had been laid off because he went to the Union meeting.Rakesand Mullins were rehired 2 weeks later.Rakes was rebuked for keeping badcompany in associating with Union leaders.When rehiring Mullins, Adamstold him he thought he "had more damned sense" than to "mess up" with unionorganizers, most of whom, he said, were "foreigners."Before being reinstated,Mullins assuredAdams that he would drop the Union."(b)The respondent's interference with the N. R. A. election held'in 1934In 1934 when the N. R. A. conducted an election among the respondent's em-ployees, with the Union and the Association on the ballot, the respondent coercedand restrained its employees in their choice of a bargaining agent.The nightbefore the election at Dante, a macs meeting was held at the company-ownedtheatre.Vice-president Long instructed the employees, "When you go down thereto vote tomorrow, vote that we can have a union of our own here.We don't needa foreign union to come in here and run our business.We can run it ourselves."During thesame yearLong gave Foreman Nathan Collins a high-powered rifleand cartridgesand ordered him to keep Union members off the respondent's mineproperty at Dante.About this same time he told Collins that he would ratherbe dead than to have some one else come in and run his mine.(c) ConclusionsAlthough the respondent's activities in discharging Union members and inter-fering with an election conducted by a government agency before July 5, 1935, donot constitute unfair labor practices within the meaning of the Act, they are bothrelevant and material to the appraisal of the respondent's conduct thereafter withrespect to its discharge of Union members in 1942 and with respect to the Boardelection of the same year.C.The respondent's anti-Union activities after July 5, 19351.Domination and interference with the administration of the Association(a)New employees signed up in employment office at Clinchco ; check-off of dues0The respondent continued to dominate and interfere with the Association afterJuly 5, 1935, the effective date of the Act.At its Clinchcomine,from July 5, 1935, until about December 1, 1941, whenevera new employee was placed upon the pay roll he was also given an Associationmembership certificate to sign, together with other employment documents, by.W. R. Sparks, the respondent's timekeeper in its employment office. This certifi-cate" served as authority for the respondent to deduct the Associationdues andwas not on company property.Whereupon Adams, fromthe publichighway, observedthem through binoculars.11The discriminatory discharge or refusal to reemploy each of these employees in 1942Is hereinafter discussed.The abovefindings are based on undisputed testimony.18 From 1933 to 1941, inclusive,this "MembershipAgreement"read as follows :I . . . . do herebyaccept membershipin the ClinchfieldEmployees Association— Inc.,and do hereby agree to abideby the laws,rules and regulationsof theAssociation solong as I remain a member thereof; and I do hereby assign to the-said Association,from my wageswith the Clinchfield Coal Corporation,any and all dues and/or CLINCHFIELD COAL CORPORATION553assessmentsfrom the employee's wages. For about a month after Sparks left therespondent's employment office in December 1941 the same procedure was fol-lowed by his successor, Basil Wright. This arrangement was then terminated.Although Sparks received small compensation from the Association for his serv-ices in signing up new employees, he performed them in the employment office,during his working hours, and without deduction from his pay by the respondent.At Dante the procedure was different.New employees were signed up bythe secretary of the Dante chapter of the Association."Until the spring of 1942 the Association kept no records of its membership.The respondent, once a month, had simply paid to the Association the duesdeducted during the period, for employees who had signed the "membershipagreement."Upon the suggestion of counsel retained by the Association earlyin 1942 the respondent thereafter provided the organization with a check-off list,giving the employees' names and pay-roll numbers.The respondent continuedthe practice of check-off until the middle of July 1942 when, as found below,it posted notices of disestablishment of the Association.(b)Dominationof bargainingThe record contains many instances of the respondent's domination of theAssociation and its officers.As heretofore noted, both the organization bylawsand the periodical contracts empowered management to make final determinationof all disputes and grievances.The contracts were prepared and presented by management to the Associationrepresentatives.In 1937 the Association promptly accepted the contract pre-pared by the respondent. In 1939, however, when the respondent submitted forthe Association signatures a contract which lowered certain wage provisions,the representatives demurred and would not sign the contract for 3 days.Onthe third day of the "negotiations" Long told the employees that he wantedthe contract signed that night, and that if it was not signed he would shut downthe mine.The representatives then signed the contract.During the same year, when the Association decided to revoke the member-ship of a member because he was a foreman,,Long instructed the organizationto return all of the employees' back dues.The secretary obeyed.Also during 1937, upon request of one of the representatives, Long wrote intothe contract a provision that "thirty minutes time shall be given to all workersfor their lunch period."When one of the committeemen, Elva Rose, and othermine motormen and brakemen took this lunch period, Adams laid off the commit-teeman for one day and then sent for him. Adams demanded, "Son, what in theHell are you trying to pull off up at the mines?"Rose replied, "I don't reckonanything, why?"Adams declared, "Because you are mine committeeman you arenot running the mines."Rose answered, "I know it, and I am just going by theassessments, not to exceed the sum of 50¢ per month, which may be assessed by theduly constituted officers of the said Association,, and do hereby further direct theClinchfield Coal Corporation to deduct, any such dues and/or assessments from mywages and pay same to the Treasurer of said Association. . . During 1942 and untilthe dissolution of the Association as a corporation, as hereinafter described, the"membership agreements" contained the additional provision that a "Membership Fee"of five dollars($5)was to be deducted from the employee's wages.This finding isnot inconsistent with Respondent's Exhibit 25 which contained a list of employeeswho had not had dues checked off for the Association since 'the respondent's vice-presidentMuse admitted that -this list was representative only of theemployeesat the Dante mine.14The above facts as tothe signingup of new employees at Clinchco and Dante aremainly based upon a stipulation between the parties. 554DECISIONS OF NATIONAL LABOR RELAT'IONNS BOARDcontract."Adams then said, "To Hell with the contract, I am the boss here,and if I don't like it, I can move you out of the camp that quick . . . If you wantto work you get to work up on the hill and keep your mouth shut and go to work."In 1939 Swin Rose, then president of the Association, sought the reinstatementof an employee who had been discharged.Adams would not discuss the griev-ance with Rose, but told him, "Committeeman or no committeeman, or president,I am boss here."And in 1940 Foreman Luke Palmer advised employees not to vote for a certaincandidate then running for the office as president of the Association because healso belonged to the Union.(c)Financial and other supportFrom January 1937 until April 1942 the respondent donated three pairs ofsafety shoes as prizes at each monthly meeting of Association members.From1935 until 1942 the respondent's pay-roll department periodically furnished theorganization secretary with a list of, new employees.Long continued to give his support to the Association in maintaining its mem-bership.In August 1941 he sent the following "confidential" memorandum tothe Association secretary-treasurer.My attention was called the other day to the fact that 72 of our Danteemployees who are eligible to membership in your Association are notnow listed as Dues paying Members.It is my thought that you will want to give this attention.(d) Employment of Association representatives as the respondent's agents inactivities tending to discourage Union membershipIt has been noted above that Long and other management officials announcedopenly in 1933 that the Association was being formed to prevent Unionorganization.In August 1941 at a meeting of Association officers and committeemen inAdams' office, Long told them that some of the employees at Clinchco weretaking part in the Union camps ign and must be dealt with.He stated thatwhile the company officials could not stop it, the Association officers andcommitteemen could.He urged that they report to him "everything that wasgoing on," and to recommend active Union employees for "cut-off slips."Hedeclared that then the company would be justified in "erasing" these menfrom the pay roll.After Long and Adams left the meeting, the committeemendecided not to "cut the men off" without a chance, but selected one of theirnumber, Luther Sauls, to approach the men in the mines-and try to persuadethem to drop the Union. Sauls went to V. C. Layne, Emory Vanover, CecilHay, Elbe Mullins, Woodrow Hill, and Hubert Adkins, but each refused to leavethe Union.They were then "noticed up" for trial before Association officers.The "trial" was held at the Clinchco theatre, with an armed deputy sheriffguarding the door.Although these employees were warned that unless theydropped their Union activity they would be "cut off," none was dischargedimmediately."Soon after the trial, however; section Foreman John Longcame to Layne, who also was a "preacher," and told him that since he haddropped his interest in the Union, he should influence others to do the same 1°"According to the uncontradicted testimony of Mack Artrip, Adams thereafter metwith several of the committeemen, and, when informed of what had happened at the"trial,". commented, "You done what I would have advised you to have done if I could%have told you."16 During the same conversation Long advised Layne to work8 or 9hours a day andonly "put down" 6 or 7 hours, so that he could work Saturday and thus earn more money. CLINCHFIELD COAL CORPORATION555On Jan'lary 6, 1942, however, the Association formally requested managementto discharge Cecil Hay, then leader of the Union local, because of his Unionactivity.Hay was discharged the next day.(e)Contracts; the closed-shop agreement of January 1942The contract of October 1935, above-mentioned, was extended to April 1937;thereafter new agreements or extensions were made covering the period from1937 until on or about July 16, 1942. Essential features of the original contract,executed in 1933, were retained in each subsequent agreement.As found in the section next above, the respondent discharged the head ofthe Union local on January 7, 1942, pursuant to a request made by the Asso-ciation on January 6.Apparently concerned by the possible consequences ofthis summary action the respondent, within a few days after the discharge,had prepared and signed a "closed shop," or maintenance of membership,"addendum" to the agreement dated July 1, 1941.3 The Association did notask for the closed-shop provision, nor was it discussed at any meetings of therepresentatives before January 26, 1942.No negotiations leading to such acontract were held before that date.18(f). Events, leading toward dissolution of, the, Association, September. 23,1942On July 16, 1942, the respondent, the Union, and a representative of the Boardentered into a stipulation looking toward the settlement of certain charges,theretofore filed with the Board by the Union, in Case No. V-C-1253. This17The addendum provided that the respondent "will hire only members of the Associa-tion or persons eligible to such membership, and will not retain in its employment anyperson whose membership in the Association is forfeited."18These findings are based upon the testimony of the secretary of the former Associa-tion, and upon the minutes of the meeting of January 26, 1942, as well as the Association'sletter to the respondent of January 6, 1942Nor are these findings disturbed by a stipula-tion of facts entered into between counsel for the Board and William A Stuart, counsel forthe respondent which states, in part— that the president of the Association and "others"came to his office on January 16, 1942, "and employed me to prepare a form of addendumto the existing contract between Clinchfield Coal Corporation and Clinchfield EmployeesAssociation.I discussed with them the form of addendum which they wanted, whichwas a provision for maintenance of union membership.They stated that the addendumhad been agreed upon verbally with the company on November 17, 1941. I prepared forthem the form of paper which I deemed appropriate dated November 17, 1941, which isBoard's Exhibit No. 18 B."The foregoing statement of Stuart is at variance not onlywith testimony and documentary evidence upon which the above findings rest, but alsowith a statement appearing in a letter from a Field Examiner of the Board to Unionofficials dated April 4, 1942,-a letter offered in evidence by the respondent.The latterstatement, according to the letter made to the Field Examiner on April 1, 1942, is asfollows : "With regard to the discharges of Cecil Hay and Arthur Terry, Mr. Stuartstated that there was no question as to their having been discharged for openly supportingand advocating adherence to the United Mine Workers.He stated that this was doneby the company as the result of representations made by the Associationofficers and wascarried out in accordance with an addenda to the contract with the Association formerlynegotiated on July 1, t941, the addenda to such agreementbeing signed on November 20,1941,which addenda provides for a closed-shop for members of the Association."Hadthere been even an oral agreement between the Association president and the respondentat any time before January 6, 1942, it is reasonable to believe that the Association's de-mand of that date that Hay be discharged would have been predicated upon its provisions,yet the president's letter of January 6 makes no mention of such an agreementExceptfor the obvious attempt on the part of the respondent to cover, with a pretense of legality,its discharge of Hay, which had already occurred,there is no reasonable excuse for ante-dating the addendum.- 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDstipulation provided,among other things," for the disestablishment of- the Asso-ciation as the bargaining representative of any of its employees.By terms ofthe same stipulation the respondent agreed not to :in any manner dominate or interfere with the administration of the Clinch-fieldEmployees Association,Inc., or with the formation or administrationof any other labor organization of its employees,and will not contributefinancial or other support to the Clinchfield Employees Association,Inc., orany other labor organization of its employees.and also not to :Encourage membership in . . . any other labor organization of its employees,or discourage membership in-the United Mine Workers of America,District28, . . . by discriminating in regard to their hire or tenure of employment ;[or] in any other manner interfere with,restrain,or coerce its employeesin the exercise of their right of self organization,...as guaranteed inSection 7 of the National Labor Relations Act.On July 17 the respondent posted notices stating, among other things, that it"has withdrawn recognition from and completely disestablished"the Associa-tion as the collective bargaining representative of any of its employees, and thatits agreement with the Association had been abolished and cancelled."On July 24 the respondent notified the Regional Director,Fifth Region,stating,among other things, that it had withdrawn recognition from the Associationand had posted notices to this effect.On August 6 the Regional Director informed the respondent that the Boardhad approved the settlement agreement.The Association was finally dissolved,by order of the Circuit Court, Russell County, Virginia,on September 23, 1942.2.The respondent's interference with the Board election of August 15, 1942(a)The consent electionPursuant to a consent-election agreement,dated July 16, 1942, between the re-spondent and the Union,the Board held an election on August 15, 1942, amongemployees of the respondent at its Clinchco mines.Of 1305 valid votes counted,527 were cast for the Union and 778 votes were cast against the Union. OnAugust 19,within the period prescribed by the Board'sRules and Regulations,the Union filed, with the Regional Director,objections to the conduct of theelection.On February 4, 1943, the Regional Director issued a Report on ConsentElection and Objections Thereto, in which the objections were sustained andthe results of the election were voided.(b) Conduct of the AssociationBoth before and immediately after entering into the agreement for an electionthe respondent,through its officers, supervisors,and the Association,began ariintensive campaign to defeat the Unioi at the election.Between May and August15 AttorneyThompson convened officers and com-mitteemen of that organization to discuss various means of defeating the Unionat the election.At these meetings it was also decided that,if the Union shouldlose,another independent organization would be set up.Thompson preparedand had printed the following notice :N19The stipulation also provided for the offer of reinstatement to eight employees, andthe payment to certain of them of sums of money,including Cecil Hay, whose dischargehas been referred to above. CLINCHFIELD COAL CORPORATION557NOTICEThe Clinchfield Employees'Association can no longer act as the bargain-ing agency for the Clinchfield Employees.As you know this Associationwas organized before the present labor laws were made.The Labor Boardhas recently held that the Association was not properly organized as re-quired,by the present law, and that it was not functioning as required bythe 'present law, and that it could no longer act as the bargaining agentof the Clinchfield Employees.This action was taken by the Labor Board upon the complaint made byDistrict 28 of the United Mine Workers(C. I. 0.).THE EMPLOYEES OF THE CLINCHFIELD CORPORATION 'HAVETHE ABSOLUTE RIGHT TO FORM ANOTHER INDEPENDENT OR-GANIZATION OR ASSOCIATION IN ACCORDANCE WITH THE RE-QUIREMENTS OF THE PRESENT LAW TO ACT AS THEIR BARGAIN-ING AGENT.You do not have to join any labor organization.The United Mine Workers(C. I. 0.) claim that a majority of the employeesat Clinchco want the United Mine Workers as their bargaining agent.TheClinchfield Corporation did not agree that a majority of the employees atClinchco wanted the United Mine Workers (C. I. 0.) as their bargainingagent.An election has been called by the Labor Board to determine thisquestion.If a majority of the employees vote against the United MineWorkers in this election then a new independent association can be formedby the Clinchfield Employees as the bargaining agent.The United Mine Workers do not claim to have a majority of the employeesat Dante, so for that reason no election will be held at Dante.The employeesat Dante have a perfect right to form a new independent association torepresent them.'The Clinchfield Employees' Association has been more successful over thepast years in working out a higher wage scale for the employees than theUnited Mine Workers have for their members, the dues paid by the membersof the Association have been small compared with what you would have topay in the C. I. 0., the dues have been kept at home and used for the benefitof the sick and needy,and the organization has been controlled by localemployees.We feel that we have had good success in bargaining with the managementof the Clinchfield Corporation and we believe that when a new independentassociation or organization is formed that it can be more successful insecuring benefits for the employees than could the C. I. O. if it were bargain-ing for the employees.WE URGE ALL OF THE FORMER MEMBERS OF THE CLINCHFIELDEMPLOYEES'ASSOCIATION TO VOTE AGAINST THE UNITED MINEWORKERS AS THE BARGAINING AGENT FOR THE EMPLOYEES ATCLINCHCO,AND AFTER THE ELECTION IS OVER PREPARE TO OR-GANIZE A NEW INDEPENDENT ORGANIZATION OR ASSOCIATIONTO REPRESENT THE EMPLOYEES,BOTH AT CLINCHCO AND ATDANTE.CLINCHFIELD EMPLOYEES'ASSOCIATIONAt least two packages of these bulletins were delivered to the respondent'sgeneral officesat Dante, andlater were distributed from the Association office.Copies were posted in the company store and distributed throughout the camp 558DECISIONSOF NATIONALLABOR RELATIONS BOARDat Dante.At Clinchco these bulletins were posted on bulletin boards and de-livered from home to home in the company-owned town.Thompsonalso suggestedand obtained reprints of an article entitled, "Revoltin ,the C. I. O.,"-which had appeared in,,"Factory-Management Land Maintenance."'The article purported to describe the strike of anthracite workers in Pennsylvaniaagainst John L. Lewis, head of the Union.These reprints, paid for by the Asso-ciation,werealsodistributed and posted at Clinchco.Various other types ofanti-Union literature were prepared, paid for, and distributed by the Association.Since the funds of the Clinchco chapter of the Association were then unavail-able because of an injunction obtained by some of the employees, the Dante chaptercontributed $100 to defrayexpenses ofthe campaign against the Union at theelection.Just before the election was held, Long asked the secretary of the Associationhow the 'anti-Union campaign was progressing and offered to make, if necessary,a contribution to cover theexpense.2°(c)Conductof ForemenForemen at Clinchco campaigned openly against the Union just before theelection.Section Foreman Vayard Rose posted the above-quoted bulletin, urging em-ployees to vote against the Union, on the wall of the check-board office.21 Sec-tion Foreman Andy Sloan urged employees Lonzo Edwards, Junior Viers, ElbertLyons and others not to vote for the Union, declaring that he would have tomake it harder on the miners if the Union won, and stated that the coal loaderswould not get the rock cars they had been getting.22 Sloan told employee ElvaRose that men joining the Union were "fixing to get messed up," and wouldlose the election.He also told Rose that he had worked in about every sec-tion of the mine, had talked with the men and they would not "stick" withthe Union. Sloan also told the same employee that Long had informed himthat before they would operate under a Union contract, they would "nail thedamned drift-mouth up." 22Section Foreman Robert Cook told Edwards, in effect, that if the Union gotin, the work would be harder for the employees.' Section Foreman Priodetold employee Woodrow Hill that the employees did not need the Union andthatHitler had said that "this country would whip itself through" labororganization 2'20 There is no evidencethatLong actually made any financial contribution.He wasnot called as a witness.The findings in the above section are based upon the uncon-tradicted testimony of witnesses called by the Board.21Rose admitted posting this noticeUnion literature was also posted.Adams gaveinstructions to-allocate an equal amount of space for the Union and the Association.However, whereas the Association literature remained unmolested, the Union noticesremained posted for periods of not longer than 4 days.22The question of rock cars is described fully hereinafter.23 Sloan denied making the statements attributed to him.The foreman's testimony,where unsupported by credible evidence, was wholly untrustworthy.Foreman RobertCook, also a witness for the respondent, testified that he heard Sloan discuss the Union"continually about every evening" with the employees.Moreover— Sloan emphaticallydenied ever having executed a certain affidavit which was thereafter introduced intoevidence by counsel for the Board, and which he then admitted having signed.The affi-davit was made by Sloan before an attorney for the respondent. Sloan further admitted'that his memory was only good"sometimes."24 Cook candidly admitted making such remarks which, he declared, "just come in, Itfit in pretty handy. . . . I just blazed loose and said it."w Priode denied making this statement.The Trial Examiner does not accept his denialas true.It is reasonable to believe that Priode would, and did, follow the course of anti-Union conduct already charted by managementofficials. CLINCHFIELD COAL CORPORATION559And Adams told employee Tandy Rose, "Damned if we can afford to havethe Union" win the election.(d) ConclusionIt is plain from the foregoing findings that the respondent, by acts of itssupervisors and by the Association, solicited and caused to be solicited, votesagainst the Union among its employees in the Board election of August 15,1942, and thereby interfered with, restrained, and coerced its employees in theexercise of rights guaranteed by Section 7 of the Act.3.The respondent's domination of and interference with the Independent(a)Meetings of Association representatives at Thompson's office where organi-zation of Independent was plannedAs found above, the Association made no formal move toward dissolutionuntil September 11, 1942.Sometime in May or June 1942 before the consent-election agreement wasentered into, as described above, Thompson convened the Association repre-sentatives at Dante, informed them that the Board had received charges withrespect to it, and advised that it would be better for them to agree to dis-establish-and reorganize later, and further stated that this advice was in con-sonance with the 'desire of the respondent.No decision was made at thismeeting.The representatives, Thompson, Long, and Stuart later met at Dante.Stuart recommended dissolution, but left the matter to the representatives fordecision.Long inquired if they could organize again if they dissolved theAssociation.Stuart rebuked him and remarked that too much company inter-ference had been the fault of the Association.Also as found above, the Association representatives met with Thompson anumber of times after the election date of August 15 had been set by the Board.At these meetings discussion centered both around means of defeating theUnion and of forming a new inside union. Thompson and Cassell, president ofthe Association, suggested names for it.Thompson warned the representativesthat none of the officers of the Association could be officers of the new independ-ent, but asked Cassell and Secretary Dishman to suggest names of employeeswho could serve as officers and representatives in the new organization.Dish-man named C. G. Wise, R. A. Dingus, Horace Mann, and J J. Ring. Cassellgave Thompson a list containing his suggestions.G.C.Wise was selectedpresident of the Independent Union; R. A. Dingus president of the Dante chap-ter ; Horace Mann and J. J. Ring as directors.No minutes were taken at these meetings for the reason, according to Dish-man's testimony, that "we didn't want to have any connection between theClinchfield Employees' Association and another organization we had organized."The secretary was instructed by Thompson not to permit the Board to gainpossession of the Association records.The following excerpt from Dishman's testimony further reveals the plans madefor a "new" organizationQ. At this conference with Mr. Thompson and others, was any mentionmade of a contract?.26Pursuant to this advice Sparks advised Mack Artrip that he could not use him inthe new set-up since he had served as a committeeman in the Association during theprevious2 years. 560DECISIONS OF NATIONALLABOR RELATIONS BOARDA. Yes, we talked about-I believe I can better explain it by saying this=that we planned in these conferences that we had with Mr. Thompson-thefirst thing we had to do was to defeat the United Mine Workers in the elec-tion at Clinchco on August 15, and then we were going to get the Inde-pendent organization set up and get a closed shop with the corporation,and by that we felt like we wouldn't be any further interfered with by theUnited Mine Workers if we got a closed shop contract.Q.At these conferences with Mr. Thompson and others, was any dis-'cussion had as to the officers and directors of the new organization contact-ing Mr. Thompson?A.Mr. Cassell asked Mr. Thompson how this would be arranged or howthe new officers would get in touch with him about the new organization, orI am not sure that I understand just what he meant, but he said, "Well, Iwill have you fellows come in, like say tonight, and we'll make the plans,and I'll have these fellows come in tomorrow, and we'll execute the plans."That is the substance of the discussion.Q. Did he givd you any illustration to point out what he meant?A. Yes, he did.He said, "I represent an independent union," I believehe said, "Down at Saltville, Virginia."Q Was he referring to Mathieson Alkali Company?A. Yes, sir, I believe that is what he called it.He said one day thestockholders came in my office, and said, "Now this corporation is willingto give the employees more than they are now receiving, but we as acorporation don't want to just go ahead and say we are going to raise youfellows, but we would rather have it as demanded by the organization youhave."And Mr. Thompson said, "Well, I called the fellows in and said,`Now you fellows need a raise, so just demand the corporation to give youa raise,' so they did.They called them and we had the men demand araise, and they did, but it was a thing that had been formerly agreed onby them."The type of membership cards to be used by the Independent was also de-cided upon at these conferences between Thompson and Association officers.On July 31 the Association paid Thompson $100 as consultation fee.As found above, the Association made no actual move to dissolve untilSeptember 11, 1942, when its officers voted to petition the Circuit Court ofRussell County, Virginia, to dissolve the charter. Soon thereafter, when itsofficers went to the Court to file its petition, Thompson advised the secretary,according to the latter's testimony, "to stay in good heart, and after everythingblows over we will have another organization set up, and you just encouragethe fellows at Dante, and tell them we are going to get another as soon astime elapses at the very earliest possible moment."At the same time Thompsonpromised President Cassell that he would communicate with him as to when.the new organization could be started.On September 19,1 4 days before the Association surrendered its finances tothe Court, Cassell took W. W. Hillman, John Deal, Jake Dill, and E. A. Car-penter to Thompson's office.Other employees present were W. R. Sparks,Vaught' Burgess, T. M. Horne, C. G._ Wise, Calude Carter, W. H. Mann, W. B.Dorton, George S. Cooper, and R. C. Cooper 2' Thompson stated that he could27The TrialExaminer accepts the date appearing on, a memorandum sent to Hillman byThompson on February19, 1943.Hillman's testimony as to dates was admittedlyuncertain.28The findingsas to the individuals present arebased uponthe documentmentioned Inthe footnotenext above and the testimony of Cassell. CLINCIIF'IELD COAL CORPORATION561not represent them in forming the Independent until the Association had beenformally dissolved.(b)Organization of the IndependentOn October 3, Hillman and several of the above-named employees returnedto Thompson's office and the attorney then'agreed to represent them.On October 10, Ernest McCarty, George Cooper, C. G. Wise, R. A. Dingus,W. W. Hillman, Vaught Burgess, E. A. Carpenter, and W. R. Sparks signed thecharter of the Independent as incorporators.The certificate of incorporation ofthe Independent was admitted to record on October 21, 1942.The purposes of the Independent, according to its certificate of incorporation,are, in part :-To act as the sole and exclusive bargaining agent of the employees of theClinchfield Coal Corporation in Russell and Dickenson Counties.Various meetings of the above-named individuals were. held at the home ofHillman and of Griffith, a former president of the Association.No generalmembership meeting has-been held, and no election of officers has been heldamong others than the officers themselves.29No minutes of any meetings weremade at the time.Although since October 1942 the Independent has sought and obtained somemembership among the respondent's employees, it had no collective bargainingagreement with the respondent at the time of the hearing.4.Conclusions as to the respondent's domination of and interference with,the Association and the Independent(a)As to the AssociationThe respondent contends in its answer that events occurring before July 16,1942, are immaterial and further claims, in effect, that the Board is estoppedfrom making findings of unfair labor practices with respect to the Associationbecause of the settlement agreement of that date.The Trial Examiner finds no merit in this contention.The respondent failedto abide by the terms of the agreement to which it voluntarily was a party.30The foregoing findings establish that the respondent's domination of and in-terference with the Association did not cease on July 5, 1935, but continued. Itstimekeeper continued to sign, up new employees as they were entered upon thepay roll at Clinchco.The respondent continued, until July, 1942, to deduct duesof Association members thus coerced into joining.The respondent dominatedthe negotiating conferences, and ordered the representatives to sign contracts ofits own making.When it suited management not to observe provisions in acontract, it told a representative, "To Hell with the contract." In 1941 Longinstructed representatives to aid management in discouraging Union member-ship, and the representatives obeyed. It further supported the Association by29Hillman at first testified that the officers were selected at Thompson's office.He laterchanged his testimony and said they were selected at his own home.Hillman's testimonywas so confused that the Trial Examiner can place little reliance upon it.However, theplace of the election is immaterial.80 InAmerican Rolling Mills Company,43 N. L. R. B.1020, 1052,the Board-said: "When,as now, it appears to us that the unfair labor practices continue unabated we are not con-strained from considering the whole congeries of events which make up the pattern of unfairlabor practices,including those which antedated the alleged settlement."Duffy Silk Com-panyandSilk Throwers Union,19 N. L. R. B.37; Matter of Wickwire Bros.,,16N. L. R. B.316.i 562DECISIONS OF NATIONAL LABOR REILATIONS BOARDgranted it a closed shop, or maintenance of membership contract, which ithad not requested.Although the respondent ceased to give effect to its contractwith the Association after July 16, 1942, the Association continued in activeexistence as an instrument of the respondent until September 23, 1942.Duringthis period, with the respondent's knowledge, it engaged in an open and vigorousanti-Union campaign.Furthermore, continuing to serve as the respondent'sagent, the Association set up the Independent.The Trial Examiner therefore concludes and finds that the respondent domi-nated and interfered with the administration of the Association, gave financialand other support thereto, and thereby interfered with, restrained, and coercedits employees in the exercises of the rights guaranteed in Section 7 of the Act.(b)As to the IndependentThe evidence establishes that the Independent, stemmed directly from the Asso-ciation, at the suggestion of Long in the presence of Stuart, Thompson, and Asso-ciation officers.The plans for re-organization under another name were made byThompson and Association representatives long before the respondent posteddisestablishment notices and before dissolution of the parent organization wasundertaken.The president and secretary of the Association selected employeeswho became officers of the Independent.It is clear that Long, Stuart, and Thompson had no intention to, nor did they,move toward disestablishment of the Association until its metamorphosis intothe Independent was assured.The same Association officers, found to have served as the respondent's agentsin anti-Union activities, assisted in the organization plans.The new officers ofthe Independent; selected as leaders by Cassell and Dishman, met at least twiceat the home of R S. Griffith, first president- of tl}e Association.W. R. Sparks;for years the respondent's timekeeper who, as found above, signed up newemployees in the Association as they obtained employment, was one of theIndependent corporators.The Independent arose from no expressed desire of any employee, so far asthe record shows, but only from Long's expressed desire that the Association,a creature of his own making, fostering, and throughout its existence under hisdomination, should be perpetuated.The Trial Examiner therefore finds that the allegations of the complaint, withrespect to the Independent, are fully sustained by the evidence, and that theIndependent has succeeded to the Association with only a pretended line offracture.The, Trial Examiner further concludes, and finds that the respondent has..dominated and interfered with the formation and administration of the Inde-pendent, has contributed support thereto, and has thereby interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.5.Other acts of interference, restraint and coercion since July 5, 1935(a)Anti-union acts of management and,foremen S1From the effective date of the Act until the hearing the respondent, by itsofficers and foremen, has engaged in a continuous compaign to discourageunion membership.31The findings in this section,unless otherwise indicated in footnotes,are based uponundisputed testimony of witnesses for the Board. CLINCHFIELD COAL CORPORATION563In 1937 Long addressed meetings of the employees at the Dante and Clinchcotheatres.At Dante he told the employees that the Union was trying to "swapthem a pewter nickel for a nickel in good money." At Clinchco he told em-ployees that 'they were making more money than workers in fields organizedby the Union, since the respondent permitted them to workas many hours asthey wanted to.He also declared that if the employees signed up with theUnion 'they would be "caught up with and fired."One day during the same year employee C. R. Booker hadas guest at hishome a field organizer for the Union.Foreman Palmer learned of this, andwarned Booher that it was against company rules to "fool with that sort ofpeople."In 1941 general mine superintendent Carlisle Davis instructed Section Fore-man Nathan Collins to check on employees in the Dante mine and ifhe foundthey were Union members to "send them out and tell them not to stop at theoffice."Davis later told Collins that if he did not catch them, it would be hewho would go. At the same time the superintendent informed the foremanthat he had checked on one man, had had his coal car "set out", and if theydidn't find dirt in it they would fire him anyway.Davis repeatedly inquiredabout employee Willard Howlington, a union member working under Collins.The latter declared that he was performing satisfactory work.Howlingtonwas 'transferred to another foreman, who also approved his work.Davis,however, discharged Howlington, and Collins was demoted.'During the same year Palmer approached employee C. B. Layne at his workin the mine.Layne is also a licensed minister. Palmer told Layne that heunderstood that "preachers" were trying to organize the mine, declared thatthey could not get into things like that and "do right" and said that all unionleaders were drunkards.The foreman also told Layne thatif the mine wereorganizedabout 500 men would lose their jobs. SectionForeman NelsonKaylor made similar statements to Layne 3SIn September 1941, when two or three hundred employees had gathered atthe paywindowin Clinchco, Long held up payment of wages while he addressedthem.He said that "things"were goingon which wouldcause managementto do "things" which it did not want to.He also readfroma newspaper anitem concerning union assessments,and stated that a "foreignelement" wastrying toorganize them.In April 1941, Adams asked employee H. T. Viers what he thought of the Union,'and Viers replied that although he believed in it he did not belong. Adamspointed out that the dues in the Association were less than union dues. Soonafter this incident Adams accused Viers of "running around" with Union Presi-dent Cecil Hay and other Union men, and declared that they would "get some-thingthey didn't want".Viers joined the Union, and was put on the night shiftin a-section where there was "big rock" in the coal seam, which permitted himtomake onlyfouror five dollars a day. Section Foreman Sloan told Viersthat if he would quit the Union he would transfer him to his section wherehe couldmakeup to eight or ten dollars a day. 4Viers was thereafter' discharged.22The cases of Collins and Howlington were included in the terms of the settlement agree-ment of July 16, 1942, above-described.Kaylor denied making the statements attributed to him by Layne.The Trial Examinerdoes not accept his denials as true.Kaylor, in expressing his hostility toward the Union,was but carrying out a campaign long established by his superiors.Moreover, Baylordenied making a statement in an affidavit, with which he was thereafter confronted, saidaffidavit having been made before counsel for the respondent.When shown the document,he admitted having signed it.34 Sloan denied making -this statement.However, for reasons set forth before, the TrialExaminercan place no reliance upon Sloan's testimony.540612-44-vol. 51-37 564DECISIONS OF NATIONAL LABORRELATIONS BOARDSome timelater, in conversation with employee Mack Artrip, then an Associa-tion committeeman, Adams told him that Viers had been fired for drinking, butthat if hewould quit drinking and "let that damned Union" alone he could returnto work a5Following the election in the summer of 1942, Mack Artrip asked Palmerif he knew employee Charles Mabrey was a Union member. Palmer replied thatlie did, but that Mabrey would not be there long enough to interfere with themen.a0As found hereinafter, Mabrey was discharged on December 15, 1942.In 1939, when the Union was making another effort to organize the respondent'semp oyees, Palmer told a group of motormen in the office that he did not see whythe minersat Clinchco should organize, since they would be cutting their ownwages..During this same period, according to the undisputed testimony of ElvaRose, Adams told a group of men how he could have "trapped" the Union organ-izers at "Fremont Bridge" and "Saw Gap", that they could have planted dynamiteand a cable in the woods and when they all crowded up at those places they couldhave turned it loose.He said, "Boys, you know there has been many a man left.here over messing with that damned union, and you fellows had better watch,out."In the summer of 1941 employee Rolla Hamilton asked his section foreman,Tea McCoy, why Willard Kiser could not get work at the mineMcCoy repliedthat Adams had said it was because he was "too big a Union man " '(b) ConclusionsBy the foregoing activities of its officers and foremen the respondent has inter-fered with, restrained, and coerced its employees in the exercise of the rights-guaranteed to them by Section 7 of the Act.6.The refusal to reemploy Walter Burchett and Tom Rakes on October 10, 1942.(a)Events leading up to the refusalsUntil the spring of 1942 Walter Burchett and Tom Rakes had both been em--ployed by the respondent as coal loaders for many years, the former for 11years, and the latter for 18 or 20 years.Adams testified that their work was,satisfactory.They both joined the Union in 1933, joining at the'Sunday meeting previously-described, which was spied upon by Adams and others, and both were imme-diately thereafter discharged.When Adams reemployed Burchett six weeks,later he informed him that he had been laid off because he attended the Unionmeeting.When Adams reemployed Rakes, two weeks later, he told him hehad been "keeping bad company." 8°Both employeesagainjoined the Union in 1941.-On April 30, 1942, Burchett "asked off" and was given a "cut off" slip.9° OilMarch 30 Rakes was given permission by Adams to be "off" in order to carryon his farm.Both employees farmed their places during the summer.a5Viers was offered reinstatement,in July 1942,in accordance with the settlement agree-ment above referred to. - The Trial Examiner makes no finding as to whether or not Viers'discharge was an unfair labor practice.aoPalmer denied making this statement.The Trial Examiner does not accept his denialas trueAdams admitted, as found below, that although he ordered the discharge ofMabrey in December, 1942, he could think of no specific reason for it ,37McCoy denied making this statementThe Trial Examiner does not accept his denial'as true. It is reasonable to believe that McCoy,like his superiors,overlooked no oppor-tunity to discourage union membershipsaThese findings rest uponundisputed testimony.10A "cut-off" slip indicated a lay-off, not a discharge. CLINCHFIELD COAL CORPORATION565Both employees took part in the pre-election campaign for the Union in Julyand August, Burchett making speeches at open meetings and both activelyassisting the Union field representatives.The Trial Examiner is convinced,and finds, that the respondent was aware of these activities.On October 10 both Burchett and Rakes returned to the mine for their jobs.They were refused reemployment, although other coal loaders were hired thesame day.'OAdams told the employees he did not see why he should rehirethem, since they had been off while the war was on.Although since that dateeach employee has applied several times for work, on every occasion he has beenrefused.(b) Contentions of the respondentAdams and Palmer contended that Burchett and Rakes were denied reem-ployment because they had taken time off during the var. This contentionhas no merit.The evidence is undisputed that both were granted a leave ofabsence in March and April, while the nation was at war. Both Burchett andRakes in other years had been granted the same privilege of lay-off and neverbefore had been refused work when they returned to the mine.'1Adams also contended that Burchett was denied reemployment because hehad made statements that miners could keep out of the Army by seeing AdamsAdams admitted, however, that he had successfully obtained draft defermentfor employees.Thus Burchett's statement was founded upon fact.The TrialExaminer finds no merit in this contentionAdams testified that Burchett had spread a rumor, the day following theelection in August, that there would be no work the next day.Burchett deniedmaking any such statement. Adams, furthermore, admitted that the rumorwas current in Clintwood, many miles away from the locality where Burchettwas allaged to have referred to it. Adams did not give this as a reason fordenying reemployment to Burchett in October, and admitted he had made nopersonal investigation, but had only heard reports that Burchett had spreadthe rumors.The Trial Examiner finds no merit in Adams' contention that thiswas a reason'for refusing Burchett reemployment.(c)ConclusionsBurchett and Rakes were active Union members ; both had been summarilydischarged for joining the Union in 1933; had been reinstated with warningsand had later rejoined and became active.The Trial Examiner is convinced by the evidence and finds that both em-ployees were denied reemployment' on October 10, 1942, because of their unionmembership and their activities on behalf of the Union before the election inAugust 1942.7.The discriminatory discharges of December 15, 1942(a)Events leading to the strike of December 14(1)The night shift dispute in SeptemberIn appraising the merits of the Board's contention that in December manage-ment imposed discriminatory working conditions upon employees in one sectionof No. 9 mine where all employees were union members, the Trial Examiner40 The respondent conceded that it had hired coal loaders from and after October 10, 1942Rakes Ras off for 7 months in 1939 In order to carry on his farm. Burchett was offboth in 1938 and 1940. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsiders certain events occurring after the Board election to be material andrelevant.Sometime in August Gilbert Bailey, then general mine foreman, assigned abouthalf of a crew of some 40 employees, in a section called 1st left off 6th right,to a night shift, which until then had not been operatingBailey agreed withthe men on the night shift that at the end of 30 days they would return tothe day shift, and that the employees then working days would Work nights.At the end of the 30-day period, however, Bailey failed to keep his word, andordered all employees in this section to work nights.The miners protested,and for one or two shifts refused to work. The grievance was submitted toPalmer, then superintendent of the Clincho operations, by Elva Rose, of theUnion grievance committee.Although Palmer admitted to Rose that Bailey,had no right to "make a contract" with the men he refused to discuss thegrievance on the ground that the Union was not recognized as the bargainingagent for the employees.A day or two later the dispute was adjusted throughAdams, all men returning to the day' shift, and none having been dischargedfor refusing to work.(2)The rock car dispute of DecemberBetween December 9 and 14, 1942, there developed another dispute betweenmanagement and employees in the same section of No. 9 mine. At this timethere were 31 employees working in the section, and all were members of theUnion.It was the only section of the mine where all employees were unionmembers.The dispute centered in rooms 18, 23 and 24. Two coal loaders were regularlyassigned to each of these rooms, which were driven parallel off the main entry.While the width of each room, the distance from right to leftrib, remainedapproximately the same, from 24 to 27 feet," the length of a room increased ascoal was cut from the face of the seam and loaded out. Each day one "cut" of coalwas made, increasingthe length of the room by 6 or 7 feet. The height of eachroom varied with the length of theseam of coal, in this part of the section about5 feet.Into each room rails were laid for the movement of coal cars and rock cars.The area between the right rail and the right rib is called the "clearance side", andthe area between the left rib and left row of supporting timbers (which are setfrom 30 to 33 inches to the left of the left rail) is called the "gob" area.The "gob"area isused for the piling or "gobbing" of rock removed from the coal. It is theduty of coal loaders to clear all rock from the clearance side.The dispute arose over the question as to whether the coal loaders should "gob"the rock from the clearance side, or load it into rock cars. "Gobbing" the rockfrom the clearance side involved moving it across the rails from the right side ofthe room to the left, while gobbing rock on the "gob" side required only the rollingor "turning" it backward from the face of the coal.Loading the rock on the clear-ance side into a rock car is admittedly and obviously quicker and less arduousthan moving it across the rails to the "gob"area.`For a period of at least a year before the dispute arose coal loaders in this sec-tion had been provided with rock cars for the loading of rock for which there wasnot room on the "gob" side, and for the loading of rock from the "clearance" side.42Bailey testified that the width of a "normal" room is 24 feet. Coal loader James G.Wright's testimony that Room 24 was 27 feet wide is undisputed.43Bailey admitted that it was easier, from the clearance side, to load than to "gob", whileSection Foreman Arel Powers admitted that it required less time. CLINCHFIELD COAL CORPORATION567And until December 9 the section foreman, Arel Powers, had permitted the "gath-ering" motormanto bring rock cars to coal loaders whenever they asked for them."On the morning of December 9, when the coal loaders in this section checked inat the check-board, Powers told them that he had received orders not to let themhave a rock car until he bad given the mortorman instructions to deliver one."The same morning Powers told motorman George Puckett to make no deliveriesof rock cars without his specific instructions."Although loaders in rooms 18, 19,23 and 24 needed and asked for a rock car that day, Powers permitted theirdeliveryonlyto rooms 19 and 24.On Thusday, December 10 and for the remain-der of the week Powers refused to let the loaders in these four rooms have anyrock cars.Rooms 20 and 21 were just being opened and, being without room forany gobbing, apparently were provided with rock cars."Room 22 had not,beenopened.Not being provided with rock cars, the loaders in these four rooms did notdispose ofrock on the clearance side, and no new cuts of coal were made forthem.They "sat down" in their rooms, and did no work, with the foreman'spermission.On December 10 three of the employees in this section asked CommitteemanElva Rose to take their grievance up with Palmer. Rose, together with oneother member of the grievance committee and Union Vice-President Elbert Lyons,went to Palmer.Palmer refused to discuss the matter with the committee, butagreed to talk to the coal loaders directly involved.On Friday, December 11, Palmer sent Bailey into this section to inspect therooms.Bailey was accompanied by Powers.In room18 the two coal loaderssaid that they would load the rock from the clearance side if provided witha rock car.The loaders in Room 23 gave the same explanation, as did coalloaderWright in Room 24.Wright also declared that there was not room inthe gob area to dispose of all rock from the clearance side, but agreed to gobwhat he could if the company would pay for the extra handling of the rock.Bailey replied that no extra pay wouldbe given 98No rock cars were thereafter provided for these rooms, and no more coal re-moved from them. Following the strike, discussed below, the loaders previ-ously employed in this section were transferred elsewhere.No one of them,however, was discharged for refusing to work."This finding rests upon the testimony of motormen George Puckett,,Bob Newberry, andIvan Rose, and coal loader Jan^es G Wright, all witnesses for the Board ; and ForemenPowers and Monroe Wilborn, witnesses for the respondent.Although Bailey testified thatforemen instruct motormen when to bring rock cars, he thereafter admitted that a "motor-man might take it upon himself" to bring a rock car."The testimony of Wright is undisputed on this point4" The testimony of Powers and Puckett is in agreement on this matter.'TPuckett testified that be delivered a rock car to room 20, on Friday, but he,was notquestioned as to room 21.The plan of this section of the mine, submitted in evidence bythe respondent, shows that room 21, like room 20, had just been openedi" The findings as to Wright's discussion with Bailey and Powers is based upon the testi-mony of Wright and PowersThe Trial Examiner can place no reliance upon Bailey'stestimony where unsupported by credible evidenceHis testimony that it was never apractice to load out rock from the clearance side is refuted by foremen, motormen, and coalloaders, as well as by clear inferences drawn from the plans of rooms put into evidence bythe respondent, and is inconsistent with his own testimony that, upon investigation, hefound the employees to have been loading too many rock cats. Bailey's testimony thatWright told him he would not "gob" the rock from the clearance side "for me or nobodyelse", is unsupported by Powers, who was with him. As found above, Powers testifiedthat Wright agreed to "gob" it, if he were paid for it.Bailey's testimony that Wright had"gobbed" rock as high as it should be in only one place in the room is refuted by the planof the room in evidence. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARD(3)Conclusions as to the rock car disputeIt is the Board's contention that management deliberately deprived the coalloaders in this section of rock cars, and thus imposed unaccustomed workingconditions upon them because of their Union membership.The respondent claims that the employees"requests"for rock cars were notmade in good faith,that they well knew they were not entitled to such cars,and that it had long been an established custom not to furnish cars for loadingrock while there was room for"gobbing"it in the gob area.°The credible evidence fails to support any one of the respondent's contentionson this point.Both witnesses for the Board and for the respondent testifiedthat in this section, where the rock strata was unusually thick, it had been thecustoms,without break for at least a year,60 to load out rock on the c.earanceside, and to provide at least one rock car for each cut of coal.The respondent'scontention, implying that the employees precipitated the dispute by "requesting"rock cars, is refuted by Powers, who admitted that on December 9 he stoppedproviding the men with cars.By changing a long-established custom, the respondent precipitated the' dispute.There is no evidence that in any other section of the mine did the respondentlikewise alter its custom.51On the contrary,Motorman Newberry's testimonyis undisputed that in his section, elsewhere in the same mine, where there Isless rock than in 1st left off 6 right,he was continuing at the time of the bearing,as he had for the past 5 years,to,bring rock cars whenever loaders asked forthem; and that they do not "gob"rock.from the clearance side. In his sectiononly about one half of the employees are union members.The respondent introduced testimony and documentary evidence showing theexpense involved in operating reek cars, apparently in support of its contentionthat it was a rule to "gob" all rock in a room, if space permitted, whether onthe gob side or the clearance side.The Trial Examiner considers it unnecessaryto discuss this evidence.Whatever the rule may be, or may have been, theevidence establishes plainly that it had long been a practice in 1st left off 6right, as well as in other sections, to provide rock cars for the loading of rockfrom the clearance side, and that not until December 9, 1942, and then only inone section, was a change in practice made.Clearly it was not unreasonable for the employees in this section to believe,particularly since but a few weeks before Bailey had broken an agreementwith them, that they were being discriminated against because of their unionmembership,a fact which had been brought to Palmer's attention in September.Therefore the Trial Examiner concludes and finds that, by refusing to supplyrock cars to the coal loaders in this section, between December 9 and 14, therespondent imposed discriminatory working conditions upon them because of19While the Trial Examiner does not consider the question of room, or space, to "gob" asmaterial to the issues,in view of the established practice as described above, the recordshows that the respondent's witnesses were not in agreement as to how close to the roof of aroom "gob"should be "gobbed".Some testified that it should be "gobbed"to within 12or 15 inches, others to within 21/2 feet.60Powers testified that only once before had he given orders similar to those he issuedon December 9, and that this was in November or December 1941.That they were not thencarried out,even if given,is clear from the undisputed testimony of Motorman Puckett thatfor the two years before the hearing be had delivered rock cars whenever the loaders wantedthem.°Gilbert Bailey testified that the order cutting down the number of slate cars appliedgenerally throughout the mine.There is no evidence that cars were discontinued in anyother section although Bailey testified that men in other sections as well were sending toomuch slate out of the mine. CLINCHFIELD COAL- CORPORATION569'their union membership,and thereby interferedwith,restrained and coerced itsemployees in the exercise of rights guaranteed by Section7 of the Act.It is further noted that Palmer's refusal to discusswith Unionrepresenta-tives the greivances in regard to the night shift and the rock car disputes con-stituted a disparity of treatment in view of the fact that the respondent metwith the grievance committee of the Association over a period of years. 12Palmeradmitted that he was not allowedto talk tothe representatives of the outsideunion concerning their grievances.He indicated his willingness,however, todiscuss the grievances with the men individually,thus discouraging collectivebargaining.Under these circumstances,the undersigned finds that the respond-ent's refusal to meet with the grievance committee of the Union ccnstituted aninterference with, restraint and coercion of the employees,within the meaningof Section 8 (1) of the Act.'(4)Discussion of the dispute at the Union meeting December 13Following are the complete minutes of the Union meeting of December 13,1942, introduced into evidence by the respondent:Meeting was called to order by President Paris Mullins presiding.Roll wascalled of officers and those present were : Paris Mullins, Elbert Lyons, Chas.Mabrey, Ace Rudder, Tandy Rose and Door-Keeper Homer Johnson.There were (80) members present at the meeting. New Members given theobligation at this meeting were : Jimmie Mullins, Paul Vanover, Arvil Vanover,Geo. Frazier, Earnest Campbell, Corbit Gilbert, and Cecil Stanford.Treasurer reported $132.00 on hand.New business was the rock situation on first left, six right No. 9 mines.Atthismeeting the miners employed at Clincho and working in first left o4f sixright in No. 9 mines presented a grievance to the body of men present. Thisgrievance was regarding the handling of rock.They claimed the Co. has beenfurnishing some rock cars so that the excess rock in the place could be loaded out,but had refused to furnish such car further, and the excess rock had to be handledthree or four times in order to get it into the gob side of the place.The Co. hadrefused to pay for the extra handling of the rock.After some time of discussingthe Local Union instructed the grievance committee to take the matter up withthe mine Supt. and see,if they could get any adjustments in the matter.Afterdiscussing a motion was duly made by James Wright and seconded by severalothers that the question of rock be handled by the committee, and the committeebe instructed to confer with the management to try and get some adjustmenton this question. "The motion was unanimously adopted."This finishing our business for the day, Pres. Paris Mullins called on Bro.James Wright n to dismiss the meeting with prayer.We adjourned to meet againSunday Dec. 20'42 at Clintwood, VateaAccording to the undisputed testimony of Elva Rose, he told Palmer that he had beenselected by the men to represent them regarding the night shift grievance and requested ameeting for that purposePalmer said that he was not prepared to talk to him until theygot an agreement.At the time of the rock car dispute Palmer told the grievance committee :"Hell, no ; I won't talk to you boys ; I'll talk to them loaders."The following Monday thecommittee called upon him again requesting an interview.He said : "I will but I'm notsupposed to "11Matter ofThe Niles Fire Brick Company,18 N. L. R B 894,New York Times,24N. L. R. B. 1094. In the latter case the Board held that where the refusal had a coerciveeffect andas motivated by the employer's desire to drive the Union from the plant andwas apartof a continuing course ofunfair labor practice, a refusalto meetwith thegrievance committee of a minority group would be an unfair labor practice.54Wright is a licensedminister. 570DEOISIONS OF NATIONAL LABOR RELATIONS BOARD(b)The strike of December 14Before 7 o'clock on Monday morning, December 14, President Paris Mullinsand Committeemen Elva and Swin Rose and Leslie Robinson met outside themine office at No 9 to confer 'with Palmer.When the superintendent arrivedElva Rose asked if they could speak to him.Palmer agreed, although stating thathe was "not supposed to."When Rose broached the question of rock cars,Palmer said there was nothing he could do about it, it was "'absolutely out of hispower."Mullins asked why he had stopped giving the men rock cars "all of asudden" and Palmer replied "It is no pay to the company to haul that rock outand dump it,and they will have to gob it."" Elva Rose then said,"We willtell the men what you have said."The committee then left Palmer. Elva Rose and Mullins reported to thecrowd of 100 or more workers gathered to hear the result of the conference.In chorus the men shouted that they would not work until the rock questionwas settled.66Increasing in numbers as time for going into the mines approached, the menremained outside the drift mouths.An hour- or so later Palmer sent Baileyto call the Union committee again to his office.Mullins was not among thecrowd at the time, so Bailey located Elbert Lyons, the vice-president, and tookhim to the office together with Elva Rose, Swin Rose, and two others.Palmerinformed them that he had telephoned to Adams at Dante, and urged them to go towork, but stated flatly that no settlement would be made on the rock question.67according to Palmer's own testimony, "I just opened the door and let them out;there was nothing I could do."6'-The above findings rest upon the undisputed testimony of Mullins,Swin Rose and ElvaRose.Palmer's version of the interview was in substantial agreement,although he addedthat when he refused to do anything about the rock question,Paris Mullins replied,"Well,we are calling them, out "- The Trial Examiner finds Palmer's testimony on this point to bea gratuitous misstatement of factMullins denied that he made the remarkMoreover,the record reveals no evidence that Mullins,or anyone else,"called them out," and theUnion minutes,introduced by the respondent,show no intent to "call them out "Furtherdiscredit upon Palmer's testimony is reflected by his statement that in addition to thecommittee above named,Elbert Lyons.IIaive Johnson and Ivan Rose were present at theinterview.Lyons did not arrive at the mine until 7:15, after the interview occurred.Harve Johnson was not at the mine office,but in the machine shop at the time.While thetestimony of Ivan Rose does not reveal exactly where he was at the time of the interview,it established that he was not aware of what occurred until Elva Rose and Mullins reportedto the employees,and obviously could not have been present at it66 The finding that the miners stated they would not work until some settlement was maderests upon the undisputed testimony of Mullins,Swin Rose and Elva Rose67 The findings as to this conference are based upon the credible testimony of Swin andElva Rose and Elbert Lyons.In most essential details the testimony of Palmer is in agree-ment.He added,however, that after he had told the men he would not alter his positionon the rock question,the committee declared that "while we're out today,well get a con-tract."Elva Rose denied that this statement was made at any time, and Palmer admittedthat no contract was submitted to him.The Trial Examiner can place no reliance uponPalmer's testimony wheie unsupported by credible evidenceItwas replete with incon-sistencies and misstatements of fact.Although at one point he testified that Adams hadinstructed him, over the telephone,to tell the employees that they would no longer have towork the rooms, in 1st left off 6 right, where the trouble arose, and to forget about them,Palmer's own account of the following conference with the committee makes no mentionof his having relayed this message to them.Adams later testified that he told Palmer togive the men this messageThe Trial Examiner is not persuaded that Adams actually soinstructed Palmer, since it is reasonable to believe,in view of the fact that the rooms laterwere closed and the dispute thus settled,that had this solution been,revealed to the com-mittee on December 14 the strike would have been ended at once;and it is likewise reason-able to believe that Adams,if concerned only with getting the men back to work, wouldhave made certain that the men were informed of his decision. CLINCHFIELD COAL CORPORATION571The committee then reported to the waiting crowd of miners what Palmerhad said.Again in chorus the employees shouted that they would not handlethe rock for nothing and would not work until some agreement on this ques-tion was reached.6BAll but a few of the employees at No. 9 mine remained outside the driftmouths that day.Acting upon the instructions of Paris Mullins, Preacher JamesWright addressed the miners and urged them not to bother any of the com-pany's property and,to stay -sober.On Tuesday, December 15, the employees of nearby mines 7 and 8 stayed outin sympathy with the men at No. 9.The record reveals no instance of violation, disorder, or damage to the re-spondent's property on the part of the strikers at any of the three mines 6aForeman circulated freely among the miners, and no effort was made by them,by Palmer or Bailey to get them to return to work. Nor did Adams come toClincho until Tuesday, late in the afternoon, when he arrived just in advanceof sheriffs and deputies.On Monday night, however, Adams sent for Stuart, the respondent's counsel,who drew up the following document :°NOTICE OF DISCHARGEThe following men have tried to close down our Mines in a wildcatstrike by stopping men going to work and threatening them with violence.They have done this in time of War when our large output of coal is animportant help to our Country's war effort. This is to notify them thatthey are discharged, and no longer have any rights on the Company's prop-erty, and are forbidden to trespass there.Swin RoseElva RoseIvan RoseHarve JohnsonParis MullinsElbert LyonsChas. MabryAcie RudderHardway BakerCorbet OwensDECEMBER15, 1942.CLINCHFIELD COAL CORPORATION,By R. S. ADAMS.The following notice, also prepared by Stuart and enlarged to poster form, wasposted at the mine offices both at Dante and Clincho adjacent to the Notice ofDischarge:STRIKING IS SABOTAGEThe small group of employees who yesterday at our No. 9 Mine refused towork, and by threats and acts of violence, prevented the other men from work-ing, have today done the same thing at No. 7 Mine. They have done this with-out warning or explanation to the Company. They are pulling a wildcatstrike.They evidently mean to keep the men from working as long as theyare allowed to.58Elbert Lyons testified that some of the men declared "we won't work, we want a con-tract before we work, and if the contract says move that rock over we will move it over "From this testimony, and that of Elva Rose, with reference to the night shift incident, whenhe quoted Palmer as saying that "Bailey had no right to . .make acontractwith youmen," it is apparent that the term "contract" is used loosely by the employees hereininvolved as being also an oral agreement or settlement of a dispute.w Ted McCoy, a foreman,,told Ace Pudder that he had never seen an "ordenlier bunch ofmen" in commenting upon the conduct of the strikers.Gilbert Bailey testified that thestrikers did not interfere with any one who desired to go to work. 572DE-OiSIONS OF NATIONAL LABOR RELATIONS BOARDThese men are the same as saboteurs. They are cutting off the coal fromthe war plants which are helping to supply our soldiers overseas. They arepushing free Americans around who want to work. This aids HITLER andthe JAPS.We know that the great majority of our employees do not believe in this,but are patriotic Americans who want to do their part in the war effort.This is a free country where a man who wants to do his work and supporthis family, and help his country, has a right to do it. This is not Germanywhere people can abuse and mistreat others, and order them around.The unpatriotic employees who are preventing the men from working willbe discharged and will not be allowed on the company's property. There willbe work at No. 9 and 7 Mines tomorrow. Any saboteurs who try to interferewith men going to work will be immediately taken off the Company's proper-ty and prosecuted.DECEMBER 15, 1942CLINCHFIELD COAL CORPORATION.Copies of the above discharge notice were "served" upon each of the 10 em-ployees named thereon by the Dickenson County sheriff. Baker, Owens, Rudder,and Swin Rose were given their discharge notices at the mines ; Elva Rose, HarveJohnson, and Paris Mullins received theirs at the Union office in Clintwood ; andIvan Rose, Lyons, and Mabrey were given theirs at different localities on Decem-ber 16.As has been noted the respondent, in precipitating disputes, first with referenceto the night shift and then the rock cars, pursued a policy designed to provoke astrike for the purpose of discharging the Union leaders. Then it posted noticesdenouncing a strike of its own making as "sabotage" and the leaders thereof as"saboteurs." This act was merely a continuation of an anti-union policy of longstanding. Under the guise of a national emergency the respondent sought to cloakits illegal acts under the protective coloring of a patriotic appeal. At no time diditmake an effort to settle its differences with the Union, to meet with its repre-sentatives, or to call on the mediation services of the Federal Government. Underthese circumstances, the undersigned finds that the respondent published andposted these notices for the purpose of discrediting the outside union and its lead-ers and thereby interfered with, restrained and coerced its employees in the exer-cise of the rights guaranteed In the Act.(c)Union activities of the 10 discharged employeesEight of the 10 discharged employees were officers or committeemen, of theUnion Local.Their respective positions were as follows :Paris Mullins, President of the LocalElbert Lyons, Vice-presidentCharles Mabrey, Recording SecretaryAce Rudder, Financial Secretary and on 1Grievance CommitteeatMines7 and 8Hardaway Baker, Corbett Owens, Grievance Committeemenat 7 and 8Elva Rose, Swin Rose, Grievance Committeemen at 9As noted above, several of these employees were discharged in 1933 becausethey joined the Union, and were later reinstated.The Union activities of each of the 10 employeeswerewell known to man-agement.Facts bearing upon,the employment record and union-activities ofeachare set forth below in brief:Paris Mullins.For 15 years an employee of therespondent.Discharged in1933 becausehe joined the Union.Reinstated upon promise to leave union CLINCBIFIELD COAL CORPORATION573alone.Joined union again in December 1941.Elected president of Local inSeptember 1942.Elbert Lyons.Employed by respondent for about 20 years, as gatheringmotorman.Discharged in 1933 because he joined the Union.Reinstated uponrevocation of union membership. -Joined union again in 1937, and dischargedthe next day, being told by Adams that he had gut himself "messed upagain".Later reinstated when he convinced Adams that he had made no attempt tosignup other employees.60 Is licensed minister. In November 1941, in hispresence,Foreman Kaylor told Palmer he had more confidence in PreacherLyons than in others, because be was not in union. Palmer agreed, anddeclared "a man can't do right" and be C. I. O. Lyons joined union againinDecember 1941. In spring of 1942 Palmer ordered him to quit, talkingabout the Union or the company would transfer him ' In August 1941, Dis-patcher Fuller, his superior, warned Lyons, Elva Rose, and Harve Johnsonthat they would lose their jobs by "messing" with the Union.Served withUnion grievance committee on rock dispute.Charles Mlabrey.Was laid off in 1933 at shutdown of Crane's Nest mine.Reemployed at Clinchco mines after being required by Long to sign' statementthat he would not join union. Joined union in 1940. Elected secretary ofLocal.Served on grievance committee in September 1942, on night shift dispute.AceRudder.Brakeman for 11 years at No. 7 mine. Joined union in June1942.Financial secretary of Local and on grievance committee.Took upgrievance as to check weighman with Palmer.Active in election campaign ofAugust 1942.Hardaway Balser.Timberman, employee for 11 years. Joined union in April,1942.Member of grievance committee at No. 7 mine. Before August electiontold foreman J. M. Sutherland he was union member.Corbett Owens.Six years an employee. Coal loader at time of discharge.Joined union in April 1941.On grievance committee.Before November 1942,had been "company" man, making higher wages.During November testifiedfor union in assault case against two other employees.After trial, demotedto coal loading by foreman Colley. Spoke over loud speaker system in Unionelection campaign in August 1942.ElvaRose.For 9 years tram motorman at No. 9. Joined union September1941.On grievance committee. Interviewed Palmer in September 1942 onnight shift dispute.Warned by his superior, Fuller, as noted above in caseof Elbert Lyons.Had previously served as Association committeeman.SwinRose.Employed at least since 1933. President of Association in 1939.Joined union in September 1941.Became grievance committeeman in October1942.While president of Association told by Palmer that Long would nail updrift mouth before he would recognize union.Ivan Rose.Employee for 22 years, "gathering" motorman. Discharge in1933 because he joined union, later reinstatedJoined union again in Sep-tember 1941.Wore union button, and not long before strike told by foremanSloan that union waslosing ground.6800Lyons' testimony as to his 1937 discharge is undisputed01Lyons' testimony as to Palmer's remarks is undisputed.O Fuller denied making this statement.As found above, the Trial Examiner does notaccept this denial as true.a Sloandenied making this statement.As found above, however, Sloan's unsupportedtestimony was untrustworthy.I 574DEOTSIONS OF NATIONAL LABOR RELATIONS BOARDHarve Johnson.Brakeman for past 7 years. Elva Rose his motorman.Joined union in July 1941, told Foreman Sloan he had joined, and beganactively organizing.Was present with motormen in September 1941, whenPalmer warned them to retain Association and keep away from union.-(d)Analysis of the respondent's contentions as to thedischargesAdams testified that he knew of the rock dispute before the work stoppage onDecember 14, and that he "thought something was in the wind,"because themen in the section refused "to work without a car to load gob."He was in-formedby Palmer that the men stayed in the mine on Thursday and Friday butdid not work.At his instruction, according to his testimony, Palmer went intothe mine on Sunday, December 13, to-ascertain if, in fact, there was room togob the rock.When Palmer reported to him the same day that therewas room,-'Adams stated that he informed Palmer that, there "was nothing we could doabout it."Adams further testified that he was told by Palmer on Monday, over thetelephone, that the men were standing around and not going into the mine andthat "the men had refused to let the equipment to go into the mines",becauseof the controversy over the rock cars. According to his testimony, also, he gaveno instructionsto Palmer or to any other official to go out and ask or tell the mento go back to work, to move the motors, or to leave the mine premises. Theonly order given by him to Palmer, he admitted, was to ask the men to movecertain cars of coal.Adams further testified that on Monday he stayed atDante, "doing quite a lot of thinking and planning," and sent for Stuart. Stuartwentto Dante, Monday night, and drew up the discharge notice andthe posterabove quoted.On Tuesday Adams communicated with the State Police, thecounty sheriff, and deputized a number of employees.Decision as to the dis-charges, he testified, was made by him on Tuesdaymorning.Adams testified that he discharged the Union leaders on the basis of an oralreport from Palmer and Bailey. and that Palmer, over the telephone, gave hima "list ofthe menwho he considered were activein handlingthe crowd andstoppingthe motors."Questioned specifically with respect to each of the 10 men, as to what eachhad been reported to have done in (1) "stopping men going to work," and (2)"threatening them with violence," as the discharge notice stated, Adams testi-fied, in substance,as follows :-As toSwinRose, on (1) : "He was up around the motors and told thepeople that they would-told Mr. Palmer there would be none of them wouldgo in there,and Mr.Bailey."On (2) : no report.As toL'lvaRose. on (1) : "Had told somebody, Frank Fuller, I believe,that he had been giving orders about handling the motors and that he wasn'tdoing that that day but somebody else would be telling him what to do withthem."On (2),: "I can't recall"As toIvanRose, on (1) and (2) : "He had told somebody to goback offof the hill and if he didn't go off the'hill he would throw him in the ditch orsomething."As toIlarve Johnson,on (1) : "He wasalongside Swin Rose"when thelatter "ordered Bailey out of the motor."On (2) : "I don't know" CLINCHFIELD COAL OORPORATION575As toParis Mullins,on (1) : "Mr. Palmer said he was apparently actingin charge of the men that was there ; he made them a ,speech," but he didnot "know what he said."As to (2), "I never heard on that."As toElbert Lyons,on (1) : "I don't know. There was some incident, asI remember ; I don't recall who it was that he told thelu they couldn't work."On (2) : "I don't know."As toCharles Mabrey,on (1) : "I don't know."On (2) : "Nothing that I heard of."As toAce Rudder,on (1) : "Mr. Palmer reported to me that he told TedMcCoy to get out of the motor."On (2) : "I would consider that a sort of threat, to tell a man to get outof the motor."As toHai daway Baker.on (1) : Stopped McCoy and told himto get outof the motor.On (2) : no reportAs toCorbettOwens, on (1) : Same as Baker and Rudder.On (2) : no reportPalmer's testimony as to his reports to Adams varies somewhat from Adams'testimony on the pointPalmer stated that he was asked by Adams who the"bosses" were,. and that he, in turn, asked Sykes, at Mines 7 and 8, who theleaders there were.Since Adams testified that he discharged the Union lead-ers on the basis of reports received by him from Palmer and Bailey, the Trial,Examinerconsiders it unnecessary here to review, in detail, Palmer's testimonyas to his observations or reports made to him. Furthermore, the Trial Exam-iner can place no reliance upon Palmer's unsupported testimony.At one pointhe described, with gestures, and with particularity of detail, the actions andwords of certain individuals, standing at specified points in a crowd, some 30feet away at 7: 00 or 7: 30 o'clock in the morning, on December'14. At anotherpoint he testified that on the next morning at 7: 30 or later, and within a distanceof only 20 feet, it was so dark that he could hardly even estimate how many menwere standing in a group, and that he could recognize none of them.Concerning incidents cited by Adams as providing his basis for the discharges,the evidence in summary is as follows :The Bailey motor incident.Bailey testified,in substance,that early Mondaymorning, when he boarded a tram, or motor, which originally had'been left at aswitch by shop men outside the mine drift mouth, Swin Rose "rushed up to theside of the motor,throwed hishand acrossthe motor," a'and said,"Don't move thatdamned motor "When asked if they were not going to work, Harve Johnson, ElvaRose and Ivan Rose said that "nothing" was "going in here today." Thereuponhe got out of the motor, saying, "Well if that's the way you fellows feel about it,I'll just leave the motor sit."Although Bailey testified that at this time therealready were 100 to 150 men standing around within 3 or 4 feet of the switch andnear the drift mouth, he also testified that this crowd "rushed" over to the motorwhich he boarded.He admitted that he did not ask any of the men to get out ofthe way, that he instructed no regular motorman to move the motors, nor didhe thereafter make any effort to move it himself.Bailey has the power to-dis-6Robert Martin,foreman and assistant to Bailey, testified that be saw this incident, andthat Swin Rose made a motion tow and Bailey as if to "take a swat at his Jaw."Martindemonstrated the motion by holding out both hands,waist highHis testimony on thispoint, purely speculative, was not supported by Bailey or any other witness called by therespondent.Furthermore,Martin admitted that he reported his observations to no oneuntil after the strike was over, hence they could have no bearing upon the discharge 576D:E,OISIONS OF NATIONAL LABOR RELATIONS BOARDcharge employees, but stated that he was not even consulted about the dischargeof any of the men here involved, although he reported to Palmer that Swin Rose,Ivan Rose,Elva Rose and Harve Johnson were the "leaders" of the "strike". Baileyfurther admitted that he saw no one prevent others from going into the mine.SwinRose flatly denied threatening Bailey, stated that he only asked the fore-man to "wait a few minutes till we got this rock question settled," and that theincident' occurred shortly before the committee's second conference with Palmer.The testimony of Swin Rose on this incident is supported by that of Ivan Rose.Harve Johnson admitted that he saw Bailey get into and out of the motor, butthat he was standing 8 or 10 feet away, in the crowd, and did not hearwhat wassaid.ElvaRosedenied that he was present at the incident," and the Trial Exam-iner accepts his denial as true.One hundred or more men were standing aroundhismotor, and it is reasonable to believe that Bailey was mistaken as to thepresence of Elva Rose.In summary, the Trial Examiner finds that Bailey was not ordered out of themotor, but was asked to wait until some settlement had been reached on thedispute.This finding is based not only upon the credible testimony of SwinRose and IvanRose, but also upon the inherent probabilities of the situation asdescribed by Bailey himself.Even if Bailey's version should be accepted as accu-rate, it provides no substantialbasisfor the statement in the discharge notice asto "stoppingmen goingto work and threatening them with violence.;"Elva Rose-Frank Fuller incident.As noted above, Adams testified that heordered the discharge of Elva Rose because of a report that he gave orders toFrankFuller, dispatcher.Fuller's version of the incident, in substance, is asfollows :After the first meeting of the grievance committee with Palmer onMonday morning, he met Elva Rose near the mine office, and Elva Rose "toldme that I'd been telling them when to take their motors in; said `You're not boss',said, `What's in there can come out bitt what's out here is going to stay till weget a contract.' "He further testified that Rose's manner "wasn't bad at all, hejust told me that. I didn't notice any flare, anyway, he didn't act like he-wasmad."'Rosedenied making this statement, and the Trial Examiner, havingobserved both witnesses on the stand, accepts his denial as true.There is noevidence, even in Fuller's testimony, that the dispatcher offered to give Rose anyorderthat morning, or that the occasion was such as reasonably would haveprompted the voluntary remark.However, even if Fuller's testimony shouldbe accepted as true, he admitted that Rose's mannerwas inno way threatening.The Ivan Rose-Sutherland incident.As noted above, Adams testified that itwas reported to him that Ivan Rose had told "somebody" to go off the hill orbe thrown in a ditch. The only witness called by the respondent to testify asto any incident which would serve as the basis for such a report was DowSutherland,an extra hand.He testified that early Tuesday morning he cameup to the mine to see if there was any work for him, and that he met IvanRose and Homer Johnson, who asked him what he was "aiming" to do.Whenhe told them, according to his testimony, that he "guessed" he would pump, bothRose and Johnson told him that if he tried to go inside they-would pitch himin the ditch on his head. Later, also according to his testimony, the same twomen met him andsaid,"Are you going off the hill or areyouaiming to be tookoff."He replied, "I ain't going off and don't aim to be took off, either."one.The Trial Examiner finds that Sutherland's testimony deserves littlecredence.He testified that in his conversations with Rose and Homer Johnsoneb Swin Rose also denied that Elva was present. CLINCHFIELD COAL CORPORATION577both said exactly the same things in unison. Ivan Rose denied telling anyonenot to work or ordering anyone to leave the hill.Homer Johnson denied hear-ing Rose make the remark attributed to him by Sutherland as to "pitching"him in the ditch, but was not questioned as to whether or not he, himself, hadmade it.The Trial Examiner finds that Ivan Rose did not threaten Suther-land or prevent him from working.Furthermore, even if a report to this effectreached Adams, it is reasonable to believe that Homer Johnson would also havebeen cited as having made the remark. Johnson, however, was not discharged.There is no evidence in the record that Homer Johnson was an active Unionmember.Elbert Lyons.As noted above, when asked what reports had reached him asto Lyons' preventing men from working Adams replied, "I don't know. Therewas some incident, as I remember. I don't recall who it was that he told themthey couldn't work."The general manager's testimony on this point was sovague as to raise extreme doubt as to whether or not any report with respectto Lyons' preventing men from working, Adams replied, "I don't know. Thereevidence to show that Lyons made any remarks, or took any action, which mighthave served as the basis for any report before Adams had already dischargedLyons.Three employees °O were called by the respondent who testified, in effect,that Lyons told them, separately, that they did not need their lights, that theywould not be permitted to work. Each of them, however, admitted that he hadnot reported Lyons' statement to any foreman or official until a time subsequentto Adams' decision to discharge Lyons.Lyons denied making any such state-ment, and the Trial Examiner, having observed the demeanor of this licensedminister upon the stand, accepts his denial as trueEven if the evidence war-ranted a finding that Lyons made the statements attributed to him, it isplain that no report of them reached Adams before the general manager orderedhis discharge.Ace Rudder, Hardaway Baker and Corbett Owens.As to these three membersof the grievance committee at Mines 7 and 8, as noted above, Adams testifiedthat it was reported to him that Rudder ordered foreman McCoy out of a motoron Tuesday morning, and that Baker and Owens told McCoy the same thing.McCoy, however, testified in substance that on Tuesday morning, while drivinga motor toward the main line at drift No. 7, Corbett Owens stepped from amonga group of men near the switch and flagged him.When he asked what the mat-ter was, Owens replied that there would be no work, and that they were allow-ing no one inside.He further testified that Ace Rudder then said, "Just parkthat damned motor there, Ted, you're not going inside today."McCoy testified,to no remark of this nature made by Baker, but stated that he was present.Owens denied saying anything to McCoy about getting out of the motor or thathe heard Rudder tell him to, but admitted that some of the men in the crowdof 75 or 100 men standing near the switch told McCoy that they were not work-ing, and asked him not to run the motor and that the foreman said, "All right,boys, I'll pull her right back here and park her."Rudder denied,saying'anythingtoMcCoy.Both Rudder and Owens substantiated Baker's testimony that hewas not present at this incident, which occurred at about 7 o'clock.Baker'stestimony is undisputed, except by implication in McCoy's statement, that he didnot arrive at the mine until 7: 30.Nor does McCoy's testimony find but dubioussupport in that of Palmer.McCoy told him soon after the incident that AceRudder had ordered him out of the motor, but mentioned neither Baker norOwens in connection with the incident, according to Palmer's testimony. TheesKifflinPalmer, Ralph Linkous, and Silas Hay. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrial Examiner is convincedby the evidence, including the conflicting statementsofMcCoy as a witness and his purportedreport toPalmer on December 15,,mthat Bakerwas not at the mine at the time of the occurrence, and that neitherRudder norOwens ordered McCoy out of the motor.(e)Conclusions as to reports received by AdamsIn view of the confused and conflicting testimony of the respondent's witnesses,as well as their unconvincing manner while on the witness stand, the TrialExaminer is unable to determine accurately what reports, if any, as to theactivities of the 10 discharged employees, reached Adams before he decided todischarge them as having prevented employees from working or threatening themwith violence.Even if Adams' testimony, viewed alone, is accepted at its face value, it isplain that he received no reports as to Charles Mabrey, the Union's recordingsecretary.Nor did Palmer cite any specific act or conduct on Mabrey's partto support his statement that he considered Mabrey as a "leader" of the strike.When pressed for reasons why he so labelled the Union secretary, Palmervaguely replied, "He didn't act so dumb."Furthermore, again appraising Adams' testimony, alone, of the 10 men dis-charged by him, he admitted that he had received reports of conduct, whichhe construed as "threats of violence," only as to two, Swin Rose and Rudder.It has been found above that in neither case was the report, if made, basedupon fact.Therefore the Trial Examiner concludes 'and finds that none of the 10 menwere discharged because of reports received by Adams as to misconduct on theirpart, or because of any misconduct engaged in by them.Conclusions, in summary, as to the discharges of December 15, 1942Since 1933 undisputed evidence establishes that the respondent has beenactively and even violently engaged in practices designed to prevent its em-ployees from joining the Union. This practice did not stop, but continuedwithout surcease, after the effective date of the Act.The respondent set upand maintained-even after it had entered into a settlement agreement withthe Union and the Board, the company-dominated Independent, as an activebarrier against Union organization. It discharged the head of the Union local,early in 1942, upon the mere recommendation of its instrument, the Association,and thereafter, with the assistance of the Association counsel, who thereafterbecame openly the respondent's counsel, ante-dated an addendum to its contractwith the illegal organization in order to lend the semblance of legality to itsact.Both openly and covertly it assisted the Association in its campaignagainst the Union during the August election. Its officers and foremen repeatedlyand continuously warned employees not to get "messed up" with the Union.Soon after the election which was immediately protested by the Union, Baileyfailed to keep a promise to employees in the one section of No. 9 mine whereallwere Union members, thus precipitating a stoppage of work.During theweek beginning December 7, 1942, and immediately after the respondent hadbeen informed that the Union had filed amended charges of unfair labor prac-67Of further bearing on the incredibility of both McCoy and Palmer, was, the latter'stestimony, given but a few minutes after his statement that McCoy had told him only AceRudder ordered him out of the motor, that he reported to Adams that Rudder, Baker andOwens gave "those orders." CLINCHFIELD COAL CORPORATION579tices,6ePalmer and Adams approved a discriminatory restriction of rock carswhich theretofore had been provided to the employees in -the same sectionof No., 9 mine, thereby precipitating not only a stoppage of work in the roomsfor a number of days, but also- a strike at all three mines.The Trial Examineris convinced that Adams was not testifying idly when he said that he knew"something was in the wind," on December 14.He had, in effect, placed that,"something in the wind," by approving foreman Power's refusal to supply rockcars, and withheld the moving of the coal loaders to other sections of the mine,thus disposing of the rock car question, until after he had, by using the strikeas a pretext, discharged all of the Union officers and leaders.Many of the Union officers and committeemen discharged on December 15had previously been discharged, because they joined the Union-Elbert Lyonshad twice before been discharged for that reason.Therefore the Trial Examiner concludes and finds that the real reason for thedischarge of the above-named 10 employees was their Union membership andactivity, and that they were thus discriminated against in order to discouragemembership in the Union. It is further found that by this discriminatory con-duct the respondent has interfered with, restrained and coerced its employeesin the exercise of rights guaranteed to them in Section 7 of the Act.89IV. THE EFFECT OF THE UNFAIRLABOR PRACTICES UPON COMMERCEThe activities of the respondent, set forth in Section III above, occurring inconnection with the operation of the respondent's business described in Section Iabove, have a close, intimate and substantial relation to trade, traffic and com-merce among the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfair labor practicesthe Trial Examiner will recommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.It has been found that the respondent has dominated and interfered with theformation and administration of the Independent and its predecessor, the Associa-tion, and has contributed financial and other support thereto.The effect andconsequences of the respondent's unfair labor practices in this respect constitutea continuing obstacle, to the free exercise by its employees of the rights guaranteedby the Act. Because of the respondent's illegal conduct with regard to it, theIndependent is incapable of serving the respondent's employees as a genuinecollective bargaining agency.Accordingly, the Trial Examiner will recommendthat the respondent disestablish and withhold all recognition from the Inde-pendent as the representative of any of its employees for the purposes of dealingwith them -concerning grievances, labor disputes, wages, rates of pay,, hours ofemployment, or other conditions of employment.The Trial Examiner is also of the opinion that, under the circumstances of thecase, the respondent should, as a means of restoring thestatus quoand remedyingthe unfair labor practices found, reimburse each employee, for the amount of feesand dues which the respondent checked off his wages and paid over to the Associa-68The respondent was notified of the filing of the amended charges on December10, 1942.It is significantthat these charges named,among others,Elva Rose,Harve Johnson, and,Charles Mabrey as having been discriminated against before this date.e9N. LR B. v. McKay Radio & TelegraphCo., 304 U S. 333.540612-44-vol 51-38 580DECISIONS OF NATIONAL LABOR RELATIONS BOARD,tion since July 5, 1935, the effective date of the Act, less any amount alreadyreturned by it to the Association. It will be so recommended.70It has also been found that the respondent discriminated, as to the hire andtenure of employment of the following named employees :Walter BurchettParis MullinsElbert LyonsCharles MabreyAce RudderSwin RoseTom RakesElva RoseHardaway BakerCorbett OwensIvan RoseHarve Johnsonbecause of their membership in and activity on behalf of the Union. In order toeffectuate the purposes and policies of the Act, it will be recommended that therespondent offer to each of the above-named employees immediate reinstatementto his former or substantially equivalent position, without prejudice to his senior-ity and other rights and privileges. It will also be recommended that the respond'ent make each of the aforementioned employees whole for any loss of pay he hassuffered by reason of the respondent's discrimination, by payment to him of asum of money equal to the amount he normally would have earned as wages fromthe date of the discrimination to the date of the offer of reinstatement, less hisnet earnings n during that period.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following : ,CONCIUSIoNS OF LAW1.United Mine Workers of America, District 28, and the Dante-Chnchco In-dependent Union, Inc., are, and the Clinchfield Employees' Association, Inc., was,labor organizations within the meaning of Section 2 (5) of the'Act.2.By dominating and interfering with the administration of the ClinchfieldEmployees' Association, Inc., and by dominating and interfering with the forma-tion and administration of the Dante-Clinchco Independent Union, Inc., and bycontributing support to them, the respondent has engaged in unfair labor prac-tices within the meaning of Section 8 (2) of the Act.3.By discriminating in regard to the hire and tenure of employment of WalterBurchett, Tom Rakes, Paris Mullins, Elbert Lyons, Charles Mabrey, Ace Rudder,Swin Rose, Elva Rose, Hardaway Baker, Corbett Owens, Ivan Rose and HarveJohnson, thereby discouraging membership, in United Mine Workers of America,District 28, the respondent has engaged in and is engaging in unfair labor prac-tices within the meaning Of Section 8 (3) of the Act.4.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.70 SeeN. L. R. B. v. Virginia Electric & Power Co.,132 F. (2d) 390 (C. C. A. 4).71By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere. SeeMatter ofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber Workers Union, Local 2590, 8N. L. R. B. 440.Monies received for workperformed upon Federal, State, county, municipal or other work-relief projects shall beconsidered as earnings.SeeRepublic Steel Corporation v. N. L. R.B.,311 U. S. 7. CLINCHFIELD COALCORPORATION581RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theTrial Examiner recommends that the respondent, the Clinchfield Coal Corpora-tion and its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Discouraging membership in the United Mine Workers of America, District28, or any other-labor organization of its employees, by discharging or refusingto reinstate any of its employees or in any other manner discriminating in re-gard to their hire or tenure of employment or any term or condition of their em-ployment ;(b)Dominating or interfering with the administration of the Dante-ClinchcoIndependent Union, Inc., by whatever name it may be known or with the forma-tion or administration of any other labor organization of its employees, andfrom contributing financial or other support to the Dante-Clinchco IndependentUnion, Inc., or to any labor organization of its employees ;(c) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form, join or assist labor organ-izations, to bargain collectively through representatives of their own choosing,or to engage in concerted activities for the purposes of collective bargaining andother mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Trial Examiner finds willeffectuate the policies of the Act :(a)Withhold all recognition from and completely disestablish the Dante-Clinchco Independent Union, Inc., by whatever name it may be known, andthe Clinchfield Employees' Association, Inc., in the event the latter-mentionedorganization shall at any time hereafter function, as the representative of anyof its employees for the purpose of dealing with the respondent concerninggrievances, labor disputes, rates of pay, wages, hours of employment, or otherconditions of employment ;(b)Reimburse all its employees whose fees and dues in the Association werechecked off for the amounts thus deducted from their wages since July 5, 1935;(c)Offer to Walter Burchett, Tom Rakes, Paris Mullins, Elbert Lyons, CharlesMabrey, Ace Rudder, Swin Rose, Elva Rose, Hardaway Baker, Corbett Owens,Ivan Rose and Harve Johnson immediate and full reinstatement to their formeror equivalent positions, without prejudice to their seniority and other rightsand privileges ;(d)Make whole each of the above-named employees for any loss of earningshe may have suffered by reason of the respondent's discrimination against himby payment to him of a sum of money equal to that which he would normallyhave earned as wages from the date of the respondent's discrimination againsthim to the date of such offer of reinstatement, less his net earnings" duringsaid period ;(e) Immediately post notices to its employees in conspicuous places throughoutitsmines, company stores and theatres, and maintain such notices for a periodof at least sixty (60) consecutive days from the date of posting, stating (1)that the respondent will not engage in the conduct from which it is recommendedthat it cease and desist in paragraphs 1 (a), (b) and (c) of these Recommenda-tions; (2) that they will take the affirmative action set forth in paragraphs 2(a), (b), (c) and (d) of these Recommendations; and (3) that its employeesare free to become or remain members of the United Mine Workers of America,"Seefootnote 71, above. 582DE.OISIONS OF NATIONAL LABOR RELATIONS BOARDDistrict 28, and that it will not discriminate against any employee because of"membership in or activity on behalf of said labor organization ;(f)Notify the Regional Director for the Fifth Region, (Baltimore,Maryland)in writing within ten (10) days from the date of the receipt of this IntermediateReport, what steps the respondent has taken to comply therewith.It is further recommended that, unless on or before ten (10) days from the-receipt of this Intermediate Report the respondent notifies said Regional Di-rector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,1942-any party may within fifteen (15) days from the date of the entry ofthe order transferring the case to the Board, pursuant to Section 32 of ArticleII of said Rules and Regulations, file with the Board, Shoreham Building,Washington, D. C., an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and four copies of a brief in supportthereof.As further provided in said Section 33, should any party desire permis-sionto argue prally before the Board, request therefor must be made in writingto the Board within ten (10) days from the date of the order transferring thecase to the Board.C.W. WHITTEMORE,Trial Examiner.Dated April 7, 1943.